     Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 1 of 49 Pageid#: 88




OCEAN MARINE INSURANCE CLAIMS INFORMATION
The following is useful information which will expedite the handling of claims and protect your rights under ocean
marine insurance policies.
It is important to bear in mind unique circumstances may, at times, require additional documentation activities or
procedures. Any questions relating to marine claims can be directed to your producer or the marine claim office
listed below.
IMPORTANT: In the event of loss or damage, you are obligated to take necessary steps to mitigate the claim.
Expenses reasonably incurred in taking such action are reimbursable under policy terms and condition. Failure to
take necessary action can result in prejudice of your rights under your policy.


                                   WHAT TO DO IN THE EVENT OF LOSS

1. You or your producer should notify IMU of all claims for damage to insured vessels or property as soon as the
   loss occurs.
2. You or your producer should notify IMU of all injury claims. Serious injuries or death claims should be
   reported to us immediately by telephone so we can determine the need to dispatch a surveyor, investigator
   and/or attorney to the accident site.



                             NOTICE OF CLAIMS TO RESPONSIBLE PARTIES

The premium you are charged for your insurance is ultimately influenced by your experience on your policy. It is
therefore in your best interest to ensure losses are reduced by placing us in a position to recover all or part of our
payment to you from any responsible third party. This is called subrogation and your cooperation in this regard is
further reinforced by policy terms. Monies collected by us in subrogation are credited to your premium / loss
experience. If a third party is responsible for the loss, written notice of claims should be promptly made directly
against such party with copy to the below marine claim office.

                                               CLAIMS REPORTING

You or your producer have several options to report claims to International Marine Underwriters/ OneBeacon:

By phone at 877-248-3455      Claims phoned into the 24/7 Call Center before 7p.m. EST will be immediately
assigned a claim number. Producers can go to the producer portal the next business day to view the claim.

By email claims@imu.com When you wish to include attachments to accompany a claim, email reporting is ideal.
To submit a claim via email, you will need to include an ACORD First Notice of Loss Form. Please report only one
                                                        serve as the acknowledgement that we have received the
claim.

By Fax at 866-213-2802
serve as confirmation that we have received the claim

                                                                                       EXHIBIT
IMU 0503 0916                                             E-INSURED                          G              Page 1 of 1


                                                                                                        ASIC 0001
         Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 2 of 49 Pageid#: 89


                                                            The company issuing this policy is indicated below:
                                                            Atlantic Specialty Insurance Company    *
                                                            605 Highway 169 North, Suite 800
                                                            Plymouth, MN 55441


                                                            * A Stock Company


  Policy Number: B5JH04214                                                New


                                        COMMERCIAL MARINE PACKAGE
                                            DECLARATION PAGE

 Named Insured and Address:                                 Producer Name and Address: (3702289 )
 BOGDAN BINDEA                                              USG INSURANCE SERVICES, INC.
 1065 TILMON ROAD                                           1000 TOWN CENTER WAY, SUITE 300
 CHARLOTTESVILLE, VA 22901                                  CANONSBURG, PA 15317




 Policy Period: 12:01 AM                 at place of Issuance   FROM: March 20, 2020
                                                                  TO: March 20, 2021

 Schedule of Covered Locations
 1   TBA Fort Lauderdale, FL 333010000



 Description of Covered Operations:
 Supply Vessel

 Coverage Section            Coverage Part                             Covered/                           Premium
                                                                       Not Covered
 Section I      Commercial Marine Liability
               Part I       Marine General Liability                   Covered
               Part II      Protection & Indemnity                     Covered
               Part III     Bailee Liability                           Covered                            Included
               Part IV      Pollution Liability                        Not Covered
 Section II     Hull Physical Damage
               Part I        Hull Physical Damage                      Covered
               Part II       Hull Builders Risk                        Not Covered
 Section III    Property Physical Damage
               Part I      Piers, Wharves & Docks                      Not Covered
               Part II     Mobile Equipment                            Not Covered
               Part III    Fixed Marine Property                       Not Covered
               Part IV     Pollution Physical Damage                   Not Covered




IMU 0001 04 18                                                                                             Page 1 of 2


                                                                                                    ASIC 0002
         Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 3 of 49 Pageid#: 90


                                              Additional Coverages    Not Covered
                                                          Premium
                                                         Terrorism    Not Covered
                                                   State Surcharge
 Premium Payable     Agency Bill                    Total Premium

SUBJECT TO CONDITIONS OF FORMS ATTACHED HERETO.
LIMITS OF LIABILITY, AMOUNTS OF INSURANCE, AND DEDUCTIBLES AS PER THE DECLARATIONS PAGES.

Coinsurance Contract: The rate charged in this policy is based upon the use of the coinsurance clause
attached to this policy, with the consent of the insured.


THIS POLICY IS MADE AND ACCEPTED SUBJECT TO THE FOREGOING PROVISIONS AND STIPULATIONS AND
THOSE HEREINAFTER STATED, WHICH ARE HEREBY MADE A PART OF THIS POLICY TOGETHER WITH OTHER
SUCH PROVISIONS, STIPULATIONS AND AGREEMENTS AS MAY BE ADDED HERETO, AS PROVIDED IN THIS
POLICY.


IN WITNESS WHEREOF, this Company has caused this Policy to be executed below, but this Policy shall not be valid
unless countersigned by a duly authorized representative of the Company.




Secretary                                      President


                                                                                      Authorized Representative




IMU 0001 04 18                                                                                                Page 2 of 2


                                                                                                      ASIC 0003
         Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 4 of 49 Pageid#: 91



                                       SECTION I DECLARATIONS
                                 COMMERCIAL MARINE LIABILITY COVERAGES

                             Combined Single Limits / Deductible                                       Limit
                           (applicable to all Section I Coverage Parts)
 Each Occurrence                                                                                         $1,000,000
 Products-Completed Operations Aggregate Limit                                                           $1,000,000
 General Aggregate (other than Prod./Comp Ops)                                                           $2,000,000
 Medical Payments Limit of Insurance                                                                            $5,000
 Damage to Premises Rented - Limit of Insurance                                                            $100,000
 Combined Single Liability Deductible                                                                           $5,000


Coverage Part I    Marine General Liability

          Rating Class              Rating Basis         Est. Amount      Rate      Premium      Premium Type
 Supply Vessel                    Gross Receipts               300,000    Agreed                 Flat Premium
                                                                                                Minimum Earned

Subtotal Premium



Total Marine GL Premium



Coverage Part II   Protection & Indemnity

Description of Vessel(s)
                                  Vessel                                         Year     No.         Premium
                                                                                 Built   Crew
 Name: M/V "Bob Rouse"                                                           1977    3
 Type: Supply Vessel
 Size:    110' Offshore Trawlers Supply Vessel

 Subtotal Vessel Premium


                                           Endorsement                                                Premium
 Crew Coverage

Subtotal Endorsement Premium

Total P&I Premium




IMU 0005 04 18                                                                                             Page 1 of 2

                                                                                                    ASIC 0004
         Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 5 of 49 Pageid#: 92
Navigation Area

 Within the east coast of Florida.




Coverage Part III - Bailee Liability

                                                 Covered Operations
 Supply Vessel

The premium charge for this coverage part is included in Section I Coverage Part 1 above.


                        Endorsement                                 Limit            Deductible        Premium

 Miscellaneous Bailee                                                         $0               $0            Included

Total Bailee Liability Premium                                                                              Included




                                           SECTION II DECLARATIONS
                                       HULL PHYSICAL DAMAGE COVERAGE

Coverage Part I    Vessel Hull Coverage

Description of Vessel(s)
                            Vessel                              Year        Deductible      Rate       Premium
                                                                Built
 Name: M/V "Bob Rouse"                                          1977               $5,000   1.2500
 Type: Supply Vessel
 Amt Insured & Agreed Value: $400,000

Subtotal Vessel Premium


Navigation Area

 Within the east coast of Florida.




IMU 0005 04 18                                                                                              Page 2 of 2

                                                                                                     ASIC 0005
         Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 6 of 49 Pageid#: 93

Insured: BOGDAN BINDEA                                                                   Policy:   B5JH04214

                                               SCHEDULE OF FORMS
IMU 0001 04 18   COMMERCIAL MARINE PACKAGE DECLARATIONS
IMU 0005 04 18   SUPPLEMENTAL DECLARATIONS
IMU 0008 01 07   SCHEDULE OF FORMS
IMU 0011 01 07   MARINE GENERAL LIABILITY INSURING CONDITIONS
IMU 0012 01 07   PROTECTION & INDEMNITY INSURING CONDITIONS
IMU 0018 09 07   SECTION I COVERAGE PART III MISCELLANEOUS BAILEE INSURANCE CONDITIONS
IMU 0021 01 09   SCHEDULE OF PAYMENTS
IMU 0031 05 08   HULL PHYSICAL DAMAGE INSURING CONDITIONS
IMU 0061 03 20   GENERAL EXCLUSIONS FROM COVERAGE APPLICABLE TO ALL SECTIONS
IMU 0071 03 20   GENERAL CONDITIONS FOR COVERAGE APPLICABLE TO ALL COVERAGE SECTIONS
IMU 0112 01 07   CREW ENDORSEMENT
IMU 0117 01 07   TRAVELING WORKMEN ENDORSEMENT
IMU 0249 08 16   CYBER EXCLUSION CLAUSE
IMU 0250 08 16   DISTRIBUTION OF MATERIAL IN VIOLATION OF STATUTES
IMU 0311 01 07   COMBINED SINGLE LIMITS OF INSURANCE
IMU 0312 01 07   COMBINED SINGLE DEDUCTIBLE




  3 0 3702289 03/23/2020 K1G CPW PR 1.000

IMU 0008 01 07                                                                                             Page 1 of 1
                                                           E-INSURED
                                                                                                    ASIC 0006
         Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 7 of 49 Pageid#: 94
                                                                Policy: B5JH04214

Insured Name and Address:                         Producer Name and Address:
BOGDAN BINDEA                                     USG INSURANCE SERVICES, INC.
1065 TILMON ROAD                                  1000 TOWN CENTER WAY, SUITE 300
CHARLOTTESVILLE, VA 22901                         CANONSBURG, PA 15317



                                Installment Schedule - Insured
                  Installment
                     Date               Amount
                  03/20/2020

                  04/20/2020
                  05/20/2020
                  06/20/2020

                  07/20/2020
                  08/20/2020
                  09/20/2020

                  10/20/2020
                  11/20/2020
                  12/20/2020

                  01/20/2021
                  02/20/2021

                  Total




       3 0 3702289 03/23/2020      K1G CPW PR 1.000

IMU 0021 01 09                                                                             Page 1 of 1
                                      E-INSURED
                                                                                    ASIC 0007
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 8 of 49 Pageid#: 95

                        COMMERCIAL MARINE PACKAGE
                              INTRODUCTION
The Commercial Marine Package (CMP) is a collection of different kinds of coverage. The Declaration pages
indicate which Coverage Parts are provided in this Policy, together with the limits of liability, deductibles, schedules
of property and insured locations. Only those Coverage Parts for which the word "Covered" is indicated and a
premium is shown on the Declarations, will be provided under the Policy.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declaration, and any
other person or organization qualifying as an Insured under this policy. The words "we", "us", "our" and "underwriter"
refer to the Company providing this insurance.

 The liability coverages available through this CMP, at our option, are designated under Section I as the following
 Coverage Parts:
     Section I    Commercial Marine Liability
                  Part I Marine General Liability
                  Part II Vessel Protection & Indemnity
                  Part III Bailee Liability
                  Part IV Limited Pollution Liability
 The Hull Physical Damage coverages Under Section II available through this Policy, at our option, are:
   Section II Hull Physical Damage
                 Part I Vessel Hull
                 Part II
 The Property Physical Damage coverages Under Section III available through this Policy, at our option, are:
   Section III    Property Physical Damage
                  Part I Piers, Wharves and Docks
                  Part II Mobile Equipment
                  Part III Marine Property
                  Part IV Limited Pollution Coverage
 Each of the Coverage Parts is subject to its own terms, conditions, exclusions and endorsements. These
 provisions, together with the Declarations for the particular Coverage Part, should be read carefully since they
 determine rights, duties, limitations and what is and is not covered.
 In addition to the provisions for each Coverage Part, there are General Exclusions from Coverage applicable to all
 the Coverage Parts (unless specifically noted otherwise). These General Exclusions from Coverage are set forth
 in the section of this Policy designated:
   Section IV     General Exclusions from Coverage (Applicable to All Coverage Sections and Parts)
 There are also General Conditions of Coverage which apply to all the Coverage Parts (unless specifically noted
 otherwise) in addition to the provisions of each Coverage Part. These General Conditions of Coverage are set
 forth in the section of this Policy designated:
    Section V     General Conditions of Coverage (Applicable to All Coverage Sections and Parts)
 The General Exclusions (Section IV) and the General Conditions (Section V) should also be read carefully, since
 they determine rights, duties, limitations and what is and is not covered with respect to all the Coverage Parts
 selected under this Policy.




IMU 0501 01 07                         Copyright 2006,OneBeacon Insurance Group LLC                           Page 1 of 1
                                                 E-INSURED
                                                                                                      ASIC 0008
         Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 9 of 49 Pageid#: 96

Insured: BOGDAN BINDEA                                              Policy:   B5JH04214
                                    SCHEDULE OF NON-POLICY FORMS
IMU 0501 01 07   COMMERCIAL MARINE PACKAGE INTRODUCTION
IMU 0503 09 16   OCEAN MARINE INSURANCE CLAIMS INFORMATION




  3 0 3702289 03/23/2020 K1G CPW PR 1.000


IMU 0009 01 07                                                                        Page 1 of 1
                                                     E-INSURED
                                                                               ASIC 0009
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 10 of 49 Pageid#: 97

        SECTION I APPLICABLE TO ALL SECTION I
      COVERAGE PARTS LIMITATION ENDORSEMENT TO
         SECTION I COVERAGE PARTS I, II, III & IV
          COMBINED SINGLE LIMITS OF INSURANCE
1. The Limits of Insurance shown in the                   4. Subject to 2. or 3. above, which ever applies, the
   Declarations and the rules below fix the                  Each Occurrence Limit is the most we will pay for
   most we will pay regardless of the number                 the sum of damages under Coverage Parts I, II, III
   of:                                                       and IV because of all covered losses arising out of
    a. Insureds;                                             any one "occurrence".
    b. Claims made or "suits" brought; or                 5. Subject to 4. above, the Damage To Premises
                                                             Rented To You Limit is the most we will pay under
    c. Persons or organizations making claims                Coverage A of Coverage Part I for damages
       or bringing "suits".                                  because of "property damage" to any one premises,
    d. The number of Coverage Parts provided                 while rented to you, or in the case of damage by fire,
       in Section I.                                         while rented to you or temporarily occupied by you
2. The General Aggregate Limit is the most                   with permission of the owner.
   we will pay for the sum of damages under               6. Subject to 4. above, the Medical Expense Limit is
   Coverage Part I (except damages because                   the most we will pay under Coverage C of Coverage
   of "bodily injury" or "property damage"                   Part I for all medical expenses because of "bodily
   included    in   the      "products-completed             injury" sustained by any one person.
   operations hazard"), II, III and IV.                   The Limits of Insurance of this Section I apply separately
3. The     Products-Completed      Operations             to each consecutive annual period and to any remaining
   Aggregate Limit is the most we will pay                period of less than 12 months, starting with the
   under Coverage Part I for damages because              beginning of the policy period shown in the Declarations,
   of "bodily injury" or "property damage"                unless the policy period is extended after issuance for an
   included    in  the    "products-completed             additional period of less than 12 months. In that case,
   operations hazard".                                    the additional period will be deemed part of the last
                                                          preceding period for purposes of determining the Limits
                                                          of Insurance.




IMU 0311 01 07          Copyright 2006,OneBeacon Insurance Group LLC                                      Page 1 of 1
                                       E-INSURED
                                                                                                  ASIC 0010
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 11 of 49 Pageid#: 98

SECTION I APPLICABLE TO ALL SECTION I COVERAGE PARTS
LIMITATION ENDORSEMENT TO SECTION I COVERAGE PARTS
        I, II, III & IV COMBINED SINGLE DEDUCTIBLE
The Deductible shown in the Declarations applies per "occurrence" for Section I    Coverages.
We shall not be liable for any claim or claims arising from any one event or "occurrence" unless the insured's total
liability thereof, when determined, shall exceed the Deductible shown in the Declarations, in which event such
amount shall be deducted from the Insured's total liability aforesaid, and the Company shall be liable only for such
excess, subject to the Combined Single Limits of Insurance. The term "claim" as used herein includes all cost and
expense including defense cost. If the Company shall pay such deductible amount on behalf of the Insured, the
Insured shall thereupon reimburse the Company.




IMU 0312 01 07           Copyright 2006,OneBeacon Insurance Group LLC                                     Page 1 of 1
                                                E-INSURED
                                                                                                  ASIC 0011
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 12 of 49 Pageid#: 99

             SECTION I COVERAGE PART I
     MARINE GENERAL LIABILITY INSURING CONDITIONS
Subject to the General Exclusions from Coverage (Section IV) and the General Conditions to Coverage (Section V),
this Coverage Part insures your Marine General Liability.
In the event this Coverage Part differs from the General Conditions to Coverage (Section V), the General Conditions
shall be considered paramount and shall override anything to the contrary herein.
Other words and phrases that appear in quotation marks have special meaning. Refer to Definitions at the end of
this Coverage Part.
I.   COVERAGES                                                                      (3) Prior to the policy period, no insured
     COVERAGE A BODILY INJURY AND PROP-                                                 listed under Paragraph 1. of General
     ERTY DAMAGE LIABILITY                                                              Conditions Section V Who Is An
                                                                                        Insured and no "employee" auth-
     1. Insuring Agreement                                                              orized by you to give or receive
        a. We will pay those sums that the insured                                      notice of an "occurrence" or claim,
           becomes legally obligated to pay as                                          knew that the "bodily injury" or
           damages because of "bodily injury" or                                        "property damage" had occurred, in
           "property damage" to which this                                              whole or in part. If such a listed
           insurance applies. We will have the right                                    insured or authorized "employee"
           and duty to defend the insured against                                       knew, prior to the policy period, that
           any "suit" seeking those damages.                                            the "bodily injury" or "property
           However, we will have no duty to defend                                      damage" occurred, then any contin-
           the insured against any "suit" seeking                                       uation, change or resumption of
           damages for "bodily injury" or "property                                     such "bodily injury" or "property
           damage" to which this insurance does                                         damage" during or after the policy
           not apply. We may, at our discretion,                                        period will be deemed to have been
           investigate any "occurrence" and settle                                      known prior to the policy period.
           any claim or "suit" that may result. But:                           c. "Bodily injury" or "property damage"
             (1) The amount we will pay for damages                               which occurs during the policy period and
                 is limited as described in III Limits                            was not, prior to the policy period, known
                 Of Insurance; and                                                to have occurred by any insured listed
             (2) Our right and duty to defend ends                                under Paragraph 1. of General Condi-
                 when we have used up the appli-                                  tions Section V Who Is An Insured or
                 cable limit of insurance in the pay-                             any "employee" authorized by you to give
                 ment of judgments or settlements                                 or receive notice of an "occurrence" or
                 including expenses and defense cost                              claim, includes any continuation, change
                 under Coverages A or B or medical                                or resumption of that "bodily injury" or
                 expenses under Coverage C.                                       "property damage" after the end of the
                                                                                  policy period.
             No other obligation or liability to pay
             sums or perform acts or services is                               d. "Bodily injury" or "property damage" will
             covered unless explicitly provided for                               be deemed to have been known to have
             under Supplementary Payments                                         occurred at the earliest time when any
             Coverages A and B.                                                   insured listed under Paragraph 1. of
                                                                                  General Conditions Section V Who Is
        b. This insurance applies to "bodily injury"                              An Insured or any "employee" auth-
           and "property damage" only if:                                         orized by you to give or receive notice of
             (1) The "bodily injury" or "property                                 an "occurrence" or claim:
                 damage" is caused by an "occur-                                    (1) Reports all, or any part, of the "bodily
                 rence" that takes place in the                                         injury" or "property damage" to us or
                 "coverage territory";                                                  any other insurer;
             (2) The "bodily injury" or "property                                   (2) Receives a written or verbal demand
                 damage" occurs during the policy                                       or claim for damages because of the
                 period; and                                                            "bodily injury" or "property damage";
                                                                                        or



IMU 0011 01 07                  Includes copyrighted material of Insurance Services Office, Inc.                    Page 1 of 13
                                      Copyright 2006, OneBeacon Insurance Group LLC
                                                         E-INSURED
                                                                                                             ASIC 0012
        Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 13 of 49 Pageid#: 100

               (3) Becomes aware by any other means                                    (1) Causing or contributing         to   the
                   that "bodily injury" or "property                                       intoxication of any person;
                   damage" has occurred or has begun                                   (2) The furnishing of alcoholic bever-
                   to occur.                                                               ages to a person under the legal
         e. Damages because of "bodily injury"                                             drinking age or under the influence
            include damages claimed by any person                                          of alcohol; or
            or organization for care, loss of services                                 (3) Any statute, ordinance or regulation
            or death resulting at any time from the                                        relating to the sale, gift, distribution
            "bodily injury".                                                               or use of alcoholic beverages.
    2. Exclusions                                                                      This exclusion applies only if you:
         This insurance does not apply to:                                             (1) Manufacture, sell or          distribute
         a. Expected or Intended Injury                                                    alcoholic beverages;
               "Bodily injury" or "property damage"                                    (2) Serve or furnish alcoholic beverages
               expected or intended from the standpoint                                    for a charge whether or not such
               of the insured. This exclusion does not                                     activity:
               apply to "bodily injury" resulting from the                                  (a) Requires a license;
               use of reasonable force to protect
               persons or property.                                                         (b) Is for the purpose of financial
                                                                                                gain or livelihood; or
         b. Contractual Liability
                                                                                       (3) Serve or furnish alcoholic beverages
               "Bodily injury" or "property damage" for                                    without a charge, if a license is
               which the insured is obligated to pay                                       required for such activity.
               damages by reason of the assumption of
               liability in a contract or agreement. This                         d. Workers' Compensation And Similar
               exclusion does not apply to liability for                             Laws
               damages:                                                                Any obligation of the insured under a
               (1) That the insured would have in the                                  workers' compensation, disability benefits
                   absence of the contract or                                          or unemployment compensation law or
                   agreement; or                                                       any similar law.
               (2) Assumed in a contract or agreement                             e. Employer's Liability
                   that is an "insured contract", provided                             "Bodily injury" to:
                   the "bodily injury" or "property dam-                               (1) An "employee" of the insured arising
                   age" occurs subsequent to the exe-                                      out of and in the course of:
                   cution of the contract or agreement.
                   Solely for the purposes of liability                                     (a) Employment by the insured; or
                   assumed in an "insured contract",                                        (b) Performing duties related to the
                   reasonable attorney fees and neces-                                          conduct of the insured's business;
                   sary litigation expenses incurred by                                         or
                   or for a party other than an insured                                (2) The spouse, child, parent, brother or
                   are deemed to be damages because
                                                                                           sister of that "employee" as a
                   of "bodily injury" or "property                                         consequence of Paragraph (1)
                   damage", provided:
                                                                                           above.
                   (a) Liability to such party for, or for
                                                                                       This exclusion applies:
                       the cost of, that party's defense
                       has also been assumed in the                                    (1) Whether the insured may be liable
                       same "insured contract"; and                                        as an employer or in any other
                                                                                           capacity; and
                   (b) Such attorney fees and litigation
                       expenses are for defense of that                                (2) To any obligation to share damages
                       party against a civil or alternative                                with or repay someone else who
                       dispute resolution proceeding in                                    must pay damages because of the
                       which damages to which this                                         injury.
                       insurance applies are alleged.                                  This exclusion does not apply to liability
         c. Liquor Liability                                                           assumed by the insured under an
                                                                                       "insured contract".
               "Bodily injury" or "property damage" for
               which any insured may be held liable by                            f.   Master or crew member
               reason of:                                                              "Bodily injury" to the master or crew of
                                                                                       any "owned watercraft".
Page 2 of 13                       Includes copyrighted material of Insurance Services Office, Inc.                   IMU 0011 01 07
                                         Copyright 2006, OneBeacon Insurance Group LLC

                                                                                                                          ASIC 0013
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 14 of 49 Pageid#: 101

         g. Non Scheduled premises                                               damage" involved the ownership, mainten-
              "Bodily injury" or "property damage"                               ance, use or entrustment to others of any
              arising out of the ownership, occupancy,                           aircraft or "auto" that is owned or operated by
              maintenance or use of any premises                                 or rented or loaned to any insured.
              owned, leased or rented to you which is                            This exclusion does not apply to:
              not scheduled in the declarations. This                            (1) Parking an "auto" on, or on the ways next
              exclusion shall not apply to a premises                                to, premises you own or rent, provided
              rented or leased to you for 7 or fewer                                 the "auto" is not owned by or rented or
              consecutive days.                                                      loaned to you or the insured;
         h. Non Scheduled Operations                                             (2) Liability assumed under any "insured
              "Bodily injury" or "property damage"                                   contract" for the ownership, maintenance
              arising out of operations not scheduled in                             or use of aircraft; or
              the declarations.                                                  (3) "Bodily injury" or "property damage"
         i.   "Watercraft"                                                           arising out of:
              "Bodily injury" or "property damage"                                    (a) The operation of machinery or
              arising out of the ownership, mainten-                                      equipment that is attached to, or part
              ance, use or entrustment to others of any                                   of, a land vehicle that would qualify
              "watercraft" owned or operated by or                                        under the definition of "mobile
              chartered, leased, rented or loaned to                                      equipment" if it were not subject to a
              any insured. Use includes operation and                                     compulsory or financial responsibility
              "loading or unloading".                                                     law or other motor vehicle insurance
              This exclusion applies even if the claims                                   law in the state where it is licensed or
              against any insured allege negligence or                                    principally garaged; or
              other wrongdoing in the supervision,                                    (b) The operation of any of the machin-
              hiring, employment, training or monitor-                                    ery or equipment listed in Paragraph
              ing of others by that insured, if the                                       f.(2) or f.(3) of the definition of
              "occurrence" which caused the "bodily                                       "mobile equipment".
              injury" or "property damage" involved the                     k. Mobile Equipment
              ownership, maintenance, use or entrust-
              ment to others of any "watercraft".                                "Bodily injury" or "property damage" arising
                                                                                 out of:
              This exclusion does not apply to:
                                                                                 (1) The transportation of "mobile equipment"
              (1) The "loading or unloading" of                                      by an "auto" owned or operated by or
                  "watercraft" that is not owned or                                  rented or loaned to any insured; or
                  chartered, leased, rented or bor-
                  rowed by any insured.                                          (2) The use of "mobile equipment" in, or
                                                                                     while in practice for, or while being
              (2) "Watercraft" while on shore at a                                   prepared for, any prearranged racing,
                  location scheduled in the Declara-                                 speed, demolition, or stunting activity.
                  tions.
                                                                            l.   Damage To Property
              (3) Liability assumed under any "insured
                  contract" for the ownership, mainten-                          "Property damage" to:
                  ance or use of "watercraft".                                   (1) Property you own, rent, or occupy,
    j.   Aircraft or Auto                                                            including any costs or expenses incurred
                                                                                     by you, or any other person, organization
         "Bodily injury" or "property damage" arising                                or entity, for repair, replacement,
         out of the ownership, maintenance, use or                                   enhancement, restoration or mainten-
         entrustment to others of any aircraft or "auto"                             ance of such property for any reason,
         owned or operated by or rented or loaned to                                 including prevention of injury to a person
         any insured. Use includes operation and                                     or damage to another's property;
         "loading or unloading".
                                                                                 (2) Premises you sell, give away or
         This exclusion applies even if the claims                                   abandon, if the "property damage" arises
         against any insured allege negligence or                                    out of any part of those premises;
         other wrongdoing in the supervision, hiring,
         employment, training or monitoring of others                            (3) Property loaned to you;
         by that insured, if the "occurrence" which                              (4) Personal property in the care, custody or
         caused the "bodily injury" or "property                                     control of the insured;



IMU 0011 01 07                    Includes copyrighted material of Insurance Services Office, Inc.                    Page 3 of 13
                                        Copyright 2006, OneBeacon Insurance Group LLC

                                                                                                               ASIC 0014
        Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 15 of 49 Pageid#: 102

         (5) That particular part of real property on                      p. Recall Of Products, Work Or Impaired
             which you or any contractors or                                  Property
             subcontractors working directly or                                 Damages claimed for any loss, cost or
             indirectly on your behalf are performing                           expense incurred by you or others for the
             operations, if the "property damage"                               loss of use, withdrawal, recall, inspection,
             arises out of those operations; or                                 repair, replacement, adjustment, removal or
         (6) That particular part of any property that                          disposal of:
             must be restored, repaired or replaced                             (1) "Your product";
             because "your work" was incorrectly
             performed on it.                                                   (2) "Your work"; or
         Paragraphs (1), (3) and (4) of this exclusion                          (3) "Impaired property";
         do not apply to "property damage" (other                               If such product, work, or property is
         than damage by fire) to premises, including                            withdrawn or recalled from the market or
         the contents of such premises, rented to you                           from use by any person or organization
         for a period of 7 or fewer consecutive days. A                         because of a known or suspected defect,
         separate limit of insurance applies to                                 deficiency, inadequacy or dangerous
         Damage To Premises Rented To You as                                    condition in it.
         described in III Limits Of Insurance.                                  Exclusions c. through p. do not apply to
         Paragraph (2) of this exclusion does not                               damage by a "named cause of loss" to
         apply if the premises are "your work" and                              premises while rented to you or temporarily
         were never occupied, rented or held for                                occupied by you with permission of the owner.
         rental by you.                                                         A separate limit of insurance applies to this
         Paragraphs (3), (4), (5) and (6) of this                               coverage as described in III         Limits of
         exclusion do not apply to liability assumed                            Insurance. This Limit will apply to all damage
         under a sidetrack agreement.                                           proximately caused by the same event,
                                                                                whether such damage results from a "named
         Paragraph (6) of this exclusion does not                               cause of loss" or any combination thereof.
         apply to "property damage" included in the
         "products-completed operations hazard".                           q    Personal And Advertising Injury
    m. Damage To Your Product                                                   "Bodily injury" arising out of "personal and
                                                                                advertising injury".
         "Property damage" to "your product" arising
         out of it or any part of it.                                      r.   Electronic Data
                                                                                Damages arising out of the loss of, loss of
    n. Damage To Your Work
                                                                                use of, damage to, corruption of, inability to
         "Property damage" to "your work" arising out                           access, or inability to manipulate electronic
         of it or any part of it and included in the                            data.
         "products-completed operations hazard".                                As used in this exclusion, electronic data
         This exclusion does not apply if the damaged                           means information, facts or programs stored
         work or the work out of which the damage                               as or on, created or used on, or transmitted
         arises was performed on your behalf by a                               to or from computer software, including
         subcontractor.                                                         systems and applications software, hard or
    o. Damage To Impaired Property Or Property                                  floppy disks, CD-ROMS, tapes, drives, cells,
       Not Physically Injured                                                   data processing devices or any other media
                                                                                which are used with electronically controlled
         "Property damage" to "impaired property" or                            equipment.
         property that has not been physically injured,
         arising out of:                                                   s. Year 2000 Computer-Related and Other
                                                                              Electronic Problems
         (1) A defect, deficiency, inadequacy or
             dangerous condition in "your product" or                           "Bodily injury", "property damage", "personal
             "your work"; or                                                    and advertising injury" arising directly or
                                                                                indirectly out of:
         (2) A delay or failure by you or anyone acting
             on your behalf to perform a contract or                            (1) Any actual or alleged failure, malfunction
             agreement in accordance with its terms.                                or inadequacy of:
                                                                                    (a) Any of the following, whether
         This exclusion does not apply to the loss of
         use of other property arising out of sudden                                     belonging to any insured or to others:
         and accidental physical injury to "your                                          (i) Computer hardware, including
         product" or "your work" after it has been put                                        microprocessors;
         to its intended use.                                                             (ii) Computer application software;
Page 4 of 13                     Includes copyrighted material of Insurance Services Office, Inc.                IMU 0011 01 07
                                       Copyright 2006, OneBeacon Insurance Group LLC

                                                                                                                     ASIC 0015
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 16 of 49 Pageid#: 103

                 (iii) Computer operating         systems                        Professional services include:
                       and related software;                                     (1) The preparing, approving, or failing to
                 (iv) Computer networks;                                             prepare or approve, maps, shop
                 (v) Microprocessors (computer chips)                                drawings, opinions, reports, surveys, field
                     not part of any computer system;                                orders, change orders or drawings and
                     or                                                              specifications; and
                 (vi) Any other computerized or elec-                            (2) Supervisory, inspection, architectural or
                      tronic equipment or components;                                engineering activities.
                      or                                                    COVERAGE B       PERSONAL AND ADVER-
             (b) Any other products, and any                                TISING INJURY LIABILITY
                 services, data or functions that                           1. Insuring Agreement
                 directly or indirectly use or rely upon,                        a. We will pay those sums that the insured
                 in any manner, any of the items                                    becomes legally obligated to pay as
                 listed in Paragraph (1)(a) above due                               damages because of "personal and
                 to the inability to correctly recognize,                           advertising injury" to which this insurance
                 process, distinguish, interpret or                                 applies. We will have the right and duty
                 accept the year 2000 and beyond.                                   to defend the insured against any "suit"
         (2) Any advice, consultation, design, evalu-                               seeking those damages. However, we
             ation, inspection, installation, mainten-                              will have no duty to defend the insured
             ance, repair, replacement or supervision                               against any "suit" seeking damages for
             provided or done by you or for you to                                  "personal and advertising injury" to which
             determine, rectify or test for, any                                    this insurance does not apply. We may,
             potential or actual problems described in                              at our discretion, investigate any offense
             Paragraph (1)(a) above.                                                and settle any claim or "suit' that may
    t.   Fungi or Bacteria                                                          result. But:
         (1) "Bodily injury" or "property damage"                                     (1) The amount we will pay for damages
             which would not have occurred, in whole                                      is limited as described in Part III
             or in part, but for the actual, alleged or                                   Limits Of Insurance; and
             threatened inhalation of, ingestion of,                                  (2) Our right and duty to defend ends
             contact with, exposure to, existence of, or                                  when we have used up the
             presence of, any "fungi" or bacteria on or                                   applicable limit of insurance in the
             within a building or structure, including its                                payment of judgments or settle-
             contents, regardless of whether any                                          ments including expenses and
             other cause, event, material or product                                      defense cost under Coverages A or
             contributed concurrently or in any                                           B or medical expenses under
             sequence to such injury or damage.                                           Coverage C.
         (2) Any loss, cost or expenses arising out of                                No other obligation or liability to pay
             the abating, testing for, monitoring,                                    sums or perform acts or services is
             cleaning up, removing, containing,                                       covered unless explicitly provided for
             treating,     detoxifying,    neutralizing,                              under Supplementary Payments
             remediating or disposing of, or in any way                               Coverages A and B.
             responding to, or assessing the effects                             b. This insurance applies to "personal and
             of, "fungi" or bacteria, by any insured or                             advertising injury" caused by an offense
             by any other person or entity.                                         arising out of your business but only if the
         This exclusion does not apply to any "fungi"                               offense was committed in the "coverage
         or bacteria that are, are on, or are contained                             territory" during the policy period.
         in, a good or product intended for bodily                          2. Exclusions
         consumption.
                                                                                 This insurance does not apply to:
    u. Professional Liability
                                                                                 a. Knowing          Violation   Of   Rights   Of
         "Bodily injury", or "property damage" arising                              Another
         out of the rendering of or failure to render
         any professional services by you or any                                      "Personal and advertising injury" caused
         engineer, architect or surveyor who is either                                by or at the direction of the insured with
         employed by you or performing work on your                                   the knowledge that the act would violate
         behalf in such capacity.                                                     the rights of another and would inflict
                                                                                      "personal and advertising injury".


IMU 0011 01 07                    Includes copyrighted material of Insurance Services Office, Inc.                     Page 5 of 13
                                        Copyright 2006, OneBeacon Insurance Group LLC

                                                                                                                 ASIC 0016
        Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 17 of 49 Pageid#: 104

         b. Material Published With Knowledge                                          (1) Advertising, broadcasting, publishing
            Of Falsity                                                                     or telecasting;
               "Personal and advertising injury" arising                               (2) Designing or determining content of
               out of oral or written publication of                                       web-sites for others; or
               material, if done by or at the direction of                             (3) An Internet search, access, content
               the insured with knowledge of its falsity.                                  or service provider.
         c. Material Published Prior To Policy                                              However, this exclusion does not
            Period                                                                          apply to Paragraphs 14.a., b. and c.
               "Personal and advertising injury" arising                                    of "personal and advertising injury"
               out of oral or written publication of                                        under the Definitions Section.
               material whose first publication took place                                  For the purposes of this exclusion,
               before the beginning of the policy period.                                   the placing of frames, borders or
         d. Criminal Acts                                                                   links, or advertising, for you or others
               "Personal and advertising injury" arising                                    anywhere on the Internet, is not by
               out of a criminal act committed by or at                                     itself, considered the business of
               the direction of the insured.                                                advertising, broadcasting, publishing
                                                                                            or telecasting.
         e. Contractual Liability
                                                                                  k. Electronic       Chatrooms      Or   Bulletin
               "Personal and advertising injury" for                                 Boards
               which the insured has assumed liability in
               a contract or agreement. This exclusion                                 "Personal and advertising injury" arising
               does not apply to liability for damages                                 out of an electronic chatroom or bulletin
               that the insured would have in the                                      board the insured hosts, owns, or over
               absence of the contract or agreement.                                   which the insured exercises control.
         f.    Breach Of Contract                                                 l.   Unauthorized Use Of Another's Name
                                                                                       Or Product
               "Personal and advertising injury" arising
               out of a breach of contract, except an                                  "Personal and advertising injury" arising
               implied contract to use another's                                       out of the unauthorized use of another's
               advertising idea in your "advertisement".                               name or product in your e-mail address,
                                                                                       domain name or metatag, or any other
         g. Quality Or Performance Of Goods                                            similar tactics to mislead another's
            Failure To Conform To Statements                                           potential customers.
               "Personal and advertising injury" arising                          m. Year 2000 Computer-Related                and
               out of the failure of goods, products or                              Other Electronic Problems
               services to conform with any statement
               of quality or performance made in your                                  "Personal and advertising injury" arising
               "advertisement".                                                        directly or indirectly out of:
         h. Wrong Description of Prices                                                (1) Any actual or alleged failure,
                                                                                           malfunction or inadequacy of:
               "Personal and advertising injury" arising
               out of the wrong description of the price                                    (a) Any of the following, whether
               of goods, products or services stated in                                         belonging to any insured or to
               your "advertisement".                                                            others:
         i.    Infringement Of Copyright, Patent,                                                 (i) Computer hardware, including
               Trademark Or Trade Secret                                                              microprocessors;
               "Personal and advertising injury" arising                                          (ii) Computer application soft-
               out of the infringement of copyright,                                                   ware;
               patent, trademark, trade secret or other                                           (iii) Computer operating systems
               intellectual property rights.                                                            and related software;
               However, this exclusion does not apply to                                          (iv) Computer networks;
               infringement, in your "advertisement", of                                          (v) Microprocessors (computer
               copyright, trade dress or slogan.                                                      chips) not part of any
         j.    Insureds In Media And Internet Type                                                    computer system; or
               Businesses                                                                         (vi) Any other computerized or
               "Personal and advertising injury"                                                       electronic equipment or
               committed by an insured whose business                                                  components; or
               is:

Page 6 of 13                       Includes copyrighted material of Insurance Services Office, Inc.                  IMU 0011 01 07
                                         Copyright 2006, OneBeacon Insurance Group LLC

                                                                                                                          ASIC 0017
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 18 of 49 Pageid#: 105

                 (b) Any other products, and any                            COVERAGE C               MEDICAL PAYMENTS
                     services, data or functions that                       1. Insuring Agreement
                     directly or indirectly use or rely
                     upon, in any manner, any of the                             a. We will pay medical expenses as
                     items listed in Paragraph (1)(a)                               described below for "bodily injury"
                     of this endorsement due to the                                 caused by an accident:
                     inability to correctly recognize,                                (1) On premises you own or rent;
                     process, distinguish, interpret or                               (2) On ways next to premises you own
                     accept the year 2000 and                                             or rent; or
                     beyond.
                                                                                      (3) Because of your operations;
             (2) Any advice, consultation, design,
                 evaluation, inspection, installation,                                provided that:
                 maintenance, repair, replacement or                                  (1) The accident takes place in the
                 supervision provided or done by you                                      "coverage territory" and during the
                 or for you to determine, rectify or test                                 policy period;
                 for, any potential or actual problems                                (2) The expenses are incurred and
                 described in Paragraph (1)(a) of this
                                                                                          reported to us within one year of the
                 endorsement.
                                                                                          date of the accident; and
        n. Fungi or Bacteria                                                          (3) The injured person submits to
             (1) "Personal and advertising injury"                                        examination, at our expense, by
                 which would not have taken place, in                                     physicians of our choice as often as
                 whole or in part, but for the actual,                                    we reasonably require.
                 alleged or threatened inhalation of,                            b. We will make these payments regardless
                 ingestion of, contact with, exposure
                                                                                    of fault. These payments will not exceed
                 to, existence of, or presence of any                               the applicable limit of insurance. We will
                 "fungi" or bacteria on or within a
                                                                                    pay reasonable expenses for:
                 building or structure, including its
                 contents, regardless of whether any                                  (1) First aid administered at the time of
                 other cause, event, material or                                          an accident;
                 product contributed concurrently or                                  (2) Necessary medical, surgical, x-ray
                 in any sequence to such injury.                                          and dental services, including
             (2) Any loss, cost or expense arising out                                    prosthetic devices; and
                 of the abating, testing for, monitoring,                             (3) Necessary ambulance, hospital,
                 cleaning up, removing, containing,                                       professional nursing and funeral
                 treating, detoxifying, neutralizing,                                     services.
                 remediating or disposing of, or in any
                                                                            2. Exclusions
                 way responding to, or assessing the
                 effects of, "fungi" or bacteria, by any                       We will not pay expenses for "bodily injury":
                 insured or by any other person or                             a. Any Insured
                 entity.                                                          To any insured, except "volunteer
        o. Professional Liability                                                 workers".
             "Personal and advertising injury" arising                         b. Hired Person
             out of the rendering of or failure to render                         To a person hired to do work for or on
             any professional services by you or any                              behalf of any insured or a tenant of any
             engineer, architect or surveyor who is                               insured.
             either employed by you or performing                              c. Injury      On     Normally      Occupied
             work on your behalf in such capacity.                                Premises
             Professional services include:                                       To a person injured on that part of
             (1) The preparing, approving, or failing                             premises you own or rent that the person
                 to prepare or approve, maps, shop                                normally occupies.
                 drawings, opinions, reports, surveys,                         d. Workers Compensation And Similar
                 field orders, change orders or                                   Laws
                 drawings and specifications; and                                 To a person, whether or not an "employee"
             (2) Supervisory, inspection, architectural                           of any insured, if benefits for the "bodily
                 or engineering activities.                                       injury" are payable or must be provided
                                                                                  under a workers' compensation or
                                                                                  disability benefits law or a similar law.

IMU 0011 01 07                    Includes copyrighted material of Insurance Services Office, Inc.                  Page 7 of 13
                                        Copyright 2006, OneBeacon Insurance Group LLC

                                                                                                              ASIC 0018
        Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 19 of 49 Pageid#: 106

         e. Athletics Activities                                              Single Limits of Insurance listed in the Declar-
               To a person injured while practicing,                          ation and the Combined Single Limits of
               instructing or participating in any physical                   Insurance endorsement attached to Section I
               exercises or games, sports, or athletic                        Declarations.
               contests.                                                 IV. MARINE GENERAL LIABILITY CONDITIONS
         f.    Products-Completed Operations Hazard                           1. Bankruptcy
               Included within the "products-completed                             Bankruptcy or insolvency of the insured or of
               operations hazard".                                                 the insured's estate will not relieve us of our
         g. Coverage A Exclusions                                                  obligations under this Coverage Part.
               Excluded under Coverage A.                                     2. Other Insurance
    SUPPLEMENTARY PAYMENTS                   COVERAGES                             If other valid and collectible insurance is
    A AND B                                                                        available to the insured for a loss we cover
                                                                                   under Coverages A or B of this Coverage
    1. We will pay, with respect to any claim we                                   Part, our obligations are limited as follows:
       investigate or settle, or any "suit" against an
       insured we defend:                                                          a. Primary Insurance
         a. Up to $250 for cost of bail bonds                                           This insurance is primary except when b.
            required because of accidents or traffic                                    below applies. If this insurance is
            law violations arising out of the use of                                    primary, our obligations are not affected
            any vehicle to which the Bodily Injury                                      unless any of the other insurance is also
            Liability Coverage applies. We do not                                       primary. Then, we will share with all that
            have to furnish these bonds.                                                other insurance by the method described
                                                                                        in c. below.
         b. The cost of bonds to release attach-
            ments, but only for bond amounts within                                b. Excess Insurance
            the applicable limit of insurance. We do                                    This insurance is excess over:
            not have to furnish these bonds.                                            (1) Any of the other insurance, whether
         c. All reasonable expenses incurred by the                                         primary, excess, contingent or on
            insured at our request to assist us in the                                      any other basis:
            investigation or defense of the claim or                                        (a) That is Fire, Extended Coverage,
            "suit", including actual loss of earnings                                           Builder's Risk, Installation Risk or
            up to $250 a day because of time off                                                similar coverage for "your work";
            from work.                                                                      (b) That is a "named cause of loss"
         d. All costs taxed against the insured in the                                          insurance for premises rented to
            "suit".                                                                             you or temporarily occupied by
                                                                                                you with permission of the
         e. Prejudgment interest awarded against
                                                                                                owner;
            the insured on that part of the judgment
            we pay. If we make an offer to pay the                                          (c) That is insurance purchased by
            applicable limit of insurance, we will not                                          you to cover your liability as a
            pay any prejudgment interest based on                                               tenant for "property damage" to
            that period of time after the offer.                                                premises rented to you or
                                                                                                temporarily occupied by you with
         f.    All interest on the full amount of any                                           permission of the owner; or
               judgment that accrues after entry of the
                                                                                            (d) If the loss arises out of the
               judgment and before we have paid,
                                                                                                maintenance or use of aircraft,
               offered to pay, or deposited in court the
                                                                                                "autos" or "watercraft" to the
               part of the judgment that is within the
                                                                                                extent not subject to Exclusion i
               applicable limit of insurance.
                                                                                                and j. of I       Coverage A
         These payments will not reduce the limits of                                           Bodily Injury And Property
         insurance.                                                                             Damage Liability.
II. WHO IS AN INSURED                                                                   (2) Any    other    primary insurance
    Refer to Section V            General Conditions,                                       available to you covering liability for
    Paragraph 1. Insured.                                                                   damages arising out of the premises
                                                                                            or operations, or the products and
III. LIMITS OF INSURANCE
                                                                                            completed operations, for which you
    The amount we will pay for damages under                                                have been added as an additional
    Coverage A, B and C is limited to the Combined                                          insured by attachment of an
                                                                                            endorsement.

Page 8 of 13                        Includes copyrighted material of Insurance Services Office, Inc.                  IMU 0011 01 07
                                          Copyright 2006, OneBeacon Insurance Group LLC

                                                                                                                          ASIC 0019
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 20 of 49 Pageid#: 107

                 When this insurance is excess, we                         4. Deductible
                 will have no duty under Coverages A                            This Coverage Part is subject to the
                 or B to defend the insured against                             Combined Single Deductible shown in the
                 any "suit" if any other insurer has a                          Declarations. Refer to Combined Single
                 duty to defend the insured against                             Deductible endorsement attached to
                 that "suit". If no other insurer                               Section I Declaration.
                 defends, we will undertake to do so,
                 but we will be entitled to the insured's             V. DEFINITIONS
                 rights against all those other                            1. "Advertisement" means a notice that is
                 insurers.                                                    broadcast or published to the general public
                 When this insurance is excess over                           or specific market segments about your
                 other insurance, we will pay only our                        goods, products or services for the purpose
                 share of the amount of the loss, if                          of attracting customers or supporters. For the
                 any, that exceeds the sum of:                                purposes of this definition:
                 (a) The total amount that all such                             a. Notices that are published include
                     other insurance would pay for                                 material placed on the Internet or on
                     the loss in the absence of this                               similar electronic means of communi-
                     insurance; and                                                cation; and
                 (b) The total of all deductible and                            b. Regarding web-sites, only that part of a
                     self-insured amounts under all                                web-site that is about your goods,
                     that other insurance.                                         products or services for the purposes of
                                                                                   attracting customers or supporters is
                 We will share the remaining loss, if                              considered an advertisement.
                 any, with any other insurance that is
                 not described in this Excess                              2. "Auto" means:
                 Insurance provision and was not                                a. A land motor vehicle, trailer or semi-
                 bought specifically to apply in excess                            trailer designed for travel on public
                 of the Limits of Insurance shown in                               roads, including any attached machinery
                 the Declarations of this Coverage                                 or equipment; or
                 Part.                                                          b. Any other land vehicle that is subject to a
        c. Method Of Sharing                                                       compulsory or financial responsibility law
             If all of the other insurance permits                                 or other motor vehicle insurance law in
             contribution by equal shares, we will                                 the state where it is licensed or prin-
             follow this method also. Under this                                   cipally garaged.
             approach each insurer contributes equal                                 However, "auto" does         not    include
             amounts until it has paid its applicable                                "mobile equipment".
             limit of insurance or none of the loss                        3. "Bodily injury" means bodily injury, sick-
             remains, whichever comes first.                                  ness or disease sustained by a person,
             If any of the other insurance does not                           including death resulting from any of these at
             permit contribution by equal shares, we                          any time.
             will contribute by limits. Under this                         4. "Coverage territory" means:
             method, each insurer's share is based on
             the ratio of its applicable limit of                               a. The United States of America (including
             insurance to the total applicable limits of                           its territories and possessions), Puerto
             insurance of all insurers.                                            Rico and Canada;
    3. Separation Of Insureds                                                   b. International waters or airspace, but only
                                                                                   if the injury or damage occurs in the
        Except with respect to the Limits of                                       course of travel or transportation between
        Insurance, and any rights or duties                                        any places included in a. above; or
        specifically assigned in this Coverage Part to
        the first Named Insured, this insurance                                 c. All other parts of the world if the injury or
        applies:                                                                   damage arises out of:
        a. As if each Named Insured were the only                                    (1) Goods or products made or sold by
           Named Insured; and                                                            you in the territory described in a.
                                                                                         above;
        b. Separately to each insured against
           whom claim is made or "suit" is brought.                                  (2) The activities of a person whose
                                                                                         home is in the territory described in
                                                                                         a. above, but is away for a short time
                                                                                         on your business; or
IMU 0011 01 07                   Includes copyrighted material of Insurance Services Office, Inc.                    Page 9 of 13
                                       Copyright 2006, OneBeacon Insurance Group LLC

                                                                                                             ASIC 0020
        Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 21 of 49 Pageid#: 108

                (3) "Personal and advertising injury"                               e. An elevator maintenance agreement;
                    offenses that take place through the                            f.   That part of any other contract or
                    Internet or similar electronic means                                 agreement pertaining to your business
                    of communication;                                                    (including an indemnification of a munici-
                provided the insured's responsibility to                                 pality in connection with work performed
                pay damages is determined in a "suit" on                                 for a municipality) under which you
                the merits, in the territory described in a.                             assume the tort liability of another party
                above or in a settlement we agree to.                                    to pay for "bodily injury" or "property
    5. "Employee" includes a "leased worker".                                            damage" to a third person or organi-
       "Employee" does not include a "temporary                                          zation. Tort liability means a liability that
       worker".                                                                          would be imposed by law in the absence
                                                                                         of any contract or agreement.
    6. "Executive officer" means a person holding
       any of the officer positions created by your                                      Paragraph f. does not include that part of
       charter, constitution, by-laws or any other                                       any contract or agreement:
       similar governing document.                                                       (1) That indemnifies a railroad for
    7. "Fungi" means any type or form of fungus,                                             "bodily injury" or "property damage"
       including mold or mildew and any                                                      arising out of construction or
       mycotoxins, spores, scents or byproducts                                              demolition operations, within 50 feet
       produced or released by "fungi".                                                      of any railroad property and affecting
                                                                                             any railroad bridge or trestle, tracks,
    8. "Hostile fire" means one which becomes                                                road-beds, tunnel, underpass or
       uncontrollable or breaks out from where it                                            crossing;
       was intended to be.
                                                                                         (2) That indemnifies an architect,
    9. "Impaired property" means tangible                                                    engineer or surveyor for injury or
       property, other than "your product" or "your                                          damage arising out of:
       work", that cannot be used or is less useful
                                                                                             (a) Preparing, approving, or failing
       because:
                                                                                                 to prepare or approve, maps,
         a. It incorporates "your product" or "your                                              shop drawings, opinions, reports,
            work" that is known or thought to be                                                 surveys, field orders, change
            defective, deficient, inadequate or                                                  orders      or   drawings      and
            dangerous; or                                                                        specifications; or
         b. You have failed to fulfill the terms of a                                        (b) Giving directions or instructions,
            contract or agreement;                                                               or failing to give them, if that is
         If such property can be restored to use by:                                             the primary cause of the injury or
                                                                                                 damage; or
         (1) The repair, replacement, adjustment or
             removal of "your product" or "your work";                                   (3) Under which the insured, if an
             or                                                                              architect, engineer or surveyor,
                                                                                             assumes liability for an injury or
         (2) Your fulfilling the terms of the contract or                                    damage arising out of the insured's
             agreement.                                                                      rendering or failure to render
   10. "Insured contract" means:                                                             professional services, including
                                                                                             those listed in (2) above and
         a. A contract for a lease of premises.
            However, that portion of the contract for                                        supervisory, inspection, architectural
            a lease of premises that indemnifies any                                         or engineering activities.
            person or organization for damage by                              11. "Leased worker" means a person leased to
            "named cause of loss" to premises while                               you by a labor leasing firm under an
            rented to you or temporarily occupied by                              agreement between you and the labor
            you with permission of the owner is not                               leasing firm, to perform duties related to the
            an "insured contract";                                                conduct of your business. "Leased worker"
         b. A sidetrack agreement;                                                does not include a "temporary worker".
                                                                              12. "Loading or unloading"                means     the
         c. Any easement or license agreement,
            except in connection with construction or                             handling of property:
            demolition operations on or within 50 feet                              a. After it is moved from the place where it
            of a railroad;                                                             is accepted for movement into or onto an
         d. An obligation, as required by ordinance,                                   aircraft, "watercraft" or "auto";
            to indemnify a municipality, except in                                  b. While it is in or on an aircraft, "watercraft"
            connection with work for a municipality;                                   or "auto"; or
Page 10 of 13                        Includes copyrighted material of Insurance Services Office, Inc.                  IMU 0011 01 07
                                           Copyright 2006, OneBeacon Insurance Group LLC

                                                                                                                            ASIC 0021
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 22 of 49 Pageid#: 109

        c. While it is being moved from an aircraft,                                 (3) Air compressors, pumps and
           "watercraft" or "auto" to the place where                                     generators, including spraying, weld-
           it is finally delivered;                                                      ing, building cleaning, geophysical
        d. But "loading or unloading" does not                                           exploration,    lighting  and     well
           include the movement of property by                                           servicing equipment.
           means of a mechanical device, other                                           However, "mobile equipment" does
           than a hand truck, that is not attached to                                    not include any land vehicles that are
           the aircraft, "watercraft" or "auto".                                         subject to a compulsory or financial
   13. "Mobile equipment" means any of the                                               responsibility law or other motor
       following types of land vehicles, including any                                   vehicle insurance law in the state
       attached machinery or equipment:                                                  where it is licensed or principally
                                                                                         garaged. Land vehicles subject to a
        a. Bulldozers, farm machinery, forklifts and
                                                                                         compulsory or financial responsibility
           other vehicles designed for use princi-
                                                                                         law or other motor vehicle insurance
           pally off public roads;
                                                                                         law are considered "autos".
        b. Vehicles maintained for use solely on or
                                                                          14. "Named cause of loss" means the
           next to premises you own or rent;
                                                                              following: Fire; lightning; explosion; smoke; or
        c. Vehicles that travel on crawler treads;                            leakage from fire extinguishing equipment.
        d. Vehicles, whether self-propelled or not,                       15. "Occurrence" means an accident, including
           maintained primarily to provide mobility to                        continuous or repeated exposure to substan-
           permanently mounted:                                               tially the same general harmful conditions.
             (1) Power cranes, shovels, loaders,                          16. "Personal and advertising injury" means
                 diggers or drills; or                                        injury, including consequential "bodily injury",
             (2) Road construction or resurfacing                             arising out of one or more of the following
                 equipment     such   as graders,                             offenses:
                 scrapers or rollers;                                         a. False arrest, detention or imprisonment;
        e. Vehicles not described in a., b., c. or d.                         b. Malicious prosecution;
           above that are not self-propelled and are                          c. The wrongful eviction from, wrongful
           maintained primarily to provide mobility to                             entry into, or invasion of the right of
           permanently attached equipment of the                                   private occupancy of a room, dwelling or
           following types:                                                        premises that a person occupies,
                                                                                   committed by or on behalf of its owner,
             (1) Air compressors, pumps and gen-
                                                                                   landlord or lessor;
                 erators, including spraying, welding,
                 building     cleaning,   geophysical                         d. Oral or written publication, in any
                 exploration, lighting and well servi-                             manner, of material that slanders or
                 cing equipment; or                                                libels a person or organization or
                                                                                   disparages a person's or organization's
             (2) Cherry pickers and similar devices                                goods, products or services;
                 used to raise or lower workers;                              e. Oral or written publication, in any
        f.   Vehicles not described in a., b., c. or d.                            manner, of material that violates a
             above maintained primarily for purposes                               person's right of privacy;
             other than the transportation of persons                         f. The use of another's advertising idea in
             or cargo.                                                             your "advertisement"; or
             However, self-propelled vehicles with the                        g. Infringing upon another's copyright, trade
             following types of permanently attached                               dress or slogan in your "advertisement".
             equipment are not "mobile equipment"                         17. "Products-completed operations hazard":
             but will be considered "autos":
                                                                                a. Includes all "bodily injury" and "property
             (1) Equipment designed primarily for:                                 damage" occurring away from premises
                 (a) Snow removal;                                                 you own or rent and arising out of "your
                 (b) Road maintenance, but not                                     product" or "your work" except:
                     construction or resurfacing; or                                 (1) Products that are still in your physical
                 (c) Street cleaning;                                                    possession; or
             (2) Cherry pickers and similar devices                                  (2) Work that has not yet been
                 mounted on automobile or truck                                          completed or abandoned. However,
                 chassis and used to raise or lower                                      "your work" will be deemed
                 workers; and                                                            completed at the earliest of the
                                                                                         following times:
IMU 0011 01 07                   Includes copyrighted material of Insurance Services Office, Inc.                   Page 11 of 13
                                       Copyright 2006, OneBeacon Insurance Group LLC

                                                                                                              ASIC 0022
        Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 23 of 49 Pageid#: 110

                    (a) When all of the work called for                      19. "Suit" means a civil proceeding in which
                        in your contract has been                                damages because of "bodily injury",
                        completed.                                               "property damage" or "personal and
                    (b) When all of the work to be done                          advertising injury" to which this insurance
                        at the job site has been com-                            applies are alleged. "Suit" includes:
                        pleted if your contract calls for                          a. An arbitration proceeding in which such
                        work at more than one job site.                               damages are claimed and to which the
                    (c) When that part of the work done                               insured must submit or does submit with
                        at a job site has been put to its                             our consent; or
                        intended use by any person or                              b. Any other alternative dispute resolution
                        organization other than another                               proceeding in which such damages are
                        contractor      or   subcontractor                            claimed and to which the insured submits
                        working on the same project.                                  with our consent.
                    Work that may need service, main-
                                                                             20. "Temporary worker" means a person who
                    tenance, correction, repair or replace-
                                                                                 is furnished to you to substitute for a
                    ment, but which is otherwise com-
                                                                                 permanent "employee" on leave or to meet
                    plete, will be treated as completed.
                                                                                 seasonal or short-term workload conditions.
         b. Does not include "bodily injury" or
                                                                             21. "Volunteer worker" means a person who is
            "property damage" arising out of:
                                                                                 not your "employee", and who donates his or
          (1) The transportation of property,                                    her work and acts at the direction of and
              unless the injury or damage arises                                 within the scope of duties determined by you,
              out of a condition in or on a vehicle                              and is not paid a fee, salary or other
              not owned or operated by you, and                                  compensation by you or anyone else for their
              that condition was created by the                                  work performed for you.
              "loading or unloading" of that vehicle
                                                                             22. "Watercraft" shall include but not be limited
              by any insured;
                                                                                 to, sailboats, powerboats, row boats, canoes,
          (2) The existence of tools, uninstalled                                kayaks, barges, work floats, tugs, towboats
              equipment or abandoned or unused                                   all whether capable or not of moving under
              materials; or                                                      their own power; and/or designed to float on
          (3) Products or operations for which the                               its own bottom, but whether or not it is
              classification, listed in the Declar-                              floating, sunken, affixed to or resting on the
              ations or in a policy schedule, states                             bottom or shore by means of spuds, anchors,
              that products-completed operations                                 mooring lines or similar means.
              are subject to the General Aggre-
                                                                             23. "Your product":
              gate Limit.
   18. "Property damage" means:                                                    a. Means:
         a. Physical injury to tangible property,                                       (1) Any goods or products, other than
            including all resulting loss of use of that                                     real property, manufactured, sold,
            property. All such loss of use shall be                                         handled, distributed or disposed of
            deemed to occur at the time of the                                              by:
            physical injury that caused it; or                                               (a) You;
         b. Loss of use of tangible property that is                                         (b) Others trading under your name;
            not physically injured. All such loss of                                             or
            use shall be deemed to occur at the time                                         (c) A person or organization whose
            of the "occurrence" that caused it.                                                  business or assets you have
                For the purposes of this insurance,                                              acquired; and
                electronic data is not tangible property.                               (2) Containers (other than vehicles),
                As used in this definition, electronic data                                 materials, parts or equipment
                means information, facts or programs                                        furnished in connection with such
                stored as or on, created or used on, or                                     goods or products.
                transmitted to or from computer soft-                              b. Includes:
                ware, including systems and applica-
                tions software, hard or floppy disks, CD-                               (1) Warranties or representations made
                ROMS, tapes, drives, cells, data                                            at any time with respect to the
                processing devices or any other media                                       fitness, quality, durability, perfor-
                which are used with electronically                                          mance or use of "your product"; and
                controlled equipment.

Page 12 of 13                       Includes copyrighted material of Insurance Services Office, Inc.                IMU 0011 01 07
                                          Copyright 2006, OneBeacon Insurance Group LLC

                                                                                                                        ASIC 0023
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 24 of 49 Pageid#: 111

             (2) The providing of or failure to provide                         b. Includes
                 warnings or instructions.                                           (1) Warranties or representations made
        c. Does not include vending machines or                                          at any time with respect to the
           other property rented to or located for the                                   fitness, quality, durability, perfor-
           use of others but not sold.                                                   mance or use of "your work", and
   24. "Your work":                                                                  (2) The providing of or failure to provide
        a. Means:                                                                        warnings or instructions.
             (1) Work or operations performed by
                 you or on your behalf; and
             (2) Materials, parts or equipment
                 furnished in connection with such
                 work or operations.




IMU 0011 01 07                   Includes copyrighted material of Insurance Services Office, Inc.                  Page 13 of 13
                                       Copyright 2006, OneBeacon Insurance Group LLC

                                                                                                             ASIC 0024
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 25 of 49 Pageid#: 112

                  SECTION I COVERAGE PART- II
          PROTECTION & INDEMNITY INSURING CONDITIONS
Subject to the General Exclusions from Coverage (Section IV) and the General Conditions to Coverage (Section V),
this Coverage Part provides Protection & Indemnity Insurance.
In the event this Coverage Part differs from the General Conditions to Coverage (Section V), the General Conditions
shall be considered paramount and shall override anything to the contrary herein.
Other words and phrases that appear in quotation marks have special meaning. Refer to Definitions.

I.   VESSEL                                                       C. Collision with any other vessel, craft or structure,
     The Underwriters will pay on behalf of the                      floating or otherwise (including her tow); or
     Insured in respect of the matters set forth below,                1. Stranding her tow; or
     subject to all other terms hereof, in respect to the              2.   Cause her tow to come into collision with any
     Vessel(s) scheduled in the Declarations.                               other vessel, craft or structure, floating or
II. COVERAGES                                                               otherwise; or
     We will pay on behalf of the insured for any sums                 3. Cause any other loss or damage to her tow
     which the insured, as owner of the Vessel, shall                     or the freight thereof or the property on
     have become liable to pay in respect of any                          board.
     casualty or "occurrence" during the currency of                   When both vessels are to blame, then, unless the
     the Policy but only in consequence of any of the                  liability of the Owners of one or both of such vessels
     matters set forth hereunder, PROVIDED, how-                       becomes limited by law, claims under this Collision
     ever, that if the interest of the Insured is or                   & Towers Clause shall be settled on the principle of
     includes interest other than owner of the Vessel,                 Cross-Liabilities, as if the Owners of each vessel
     the underwriters' liability shall not be greater than             had been compelled to pay to the Owners of the
     if the Insured was the owner entitled to all                      other of such vessels such one-half or other
     defenses and limitations of liability to which the                proportion of the latter's damages as may have
     shipowner is entitled:                                            been properly allowed in ascertaining the balance or
A. Loss of life, bodily injury or illness but excluding:               sum payable by or to the insured in consequence of
     1.   Any obligation under any compensation act                    such casualty.
          including but not limited to: Worker's                       It is hereby agreed that the principles involved in this
          Compensation Law, Unemployment Com-                          clause shall apply to the case where two or more of
          pensation Law, Disability Benefit Law, United                the vessels involved are the property, in part or in
          States Longshoremen's and Harbor Workers'                    whole, of the same Insured, all questions of
          Compensation Act , Jones Act, Death on the                   responsibility and amount of liability as between
          High Seas Act, General Maritime Law, Federal                 such Vessels being left to the decision of a single
          Employers' Liability Act, or any similar law or              Arbitrator, if the parties can agree upon a single
          liabilities.                                                 Arbitrator, or failing such agreement, to the decision
     2. Any liability of whatsoever nature of the                      of Arbitrators, one to be appointed by the Insured
        insured or vessel, whether you may be liable                   and one to be appointed by Underwriters; the two
        as employer or vessel owner or in any other                    Arbitrators so chosen to choose a third Arbitrator
        capacity whatsoever, to any captain or crew                    before entering upon the referenced, and the
        of the vessel or any other employees.                          decision of such single Arbitrator, or of any two of
                                                                       such three Arbitrators, appointed as above, to be
     3. Any liability of whatsoever nature of the                      final and binding.
        insured or vessel to the spouse, child, parent,
        brother, sister, relative, dependent or estate            D. Cost or expense of, or incidental to, any attempted
        of any captain or crew of the vessel.                        or actual removal or disposal of obstructions,
                                                                     wrecks or their cargoes under statutory power or
B. Hospital, medical and other expenses necessarily                  otherwise pursuant to law, PROVIDED, however,
   and reasonably incurred with respect to loss of                   that there shall be deducted from such claim for
   life, bodily injury to, or illness of, any person other           cost of expenses, the value of any salvage from the
   than a captain or crew member of the vessel.                      wreck inuring to the benefit of the Insured or any
                                                                     subrogee thereof.




IMU 0012 01 07                       Copyright 2006, OneBeacon Insurance Group LLC                                  Page 1 of 3
                                                   E-INSURED
                                                                                                           ASIC 0025
        Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 26 of 49 Pageid#: 113

E. Fines and penalties, including expenses reasonably                 H. Salvage charges, special charges, general
   incurred in avoiding or mitigating same, for the                       average, freight, detention, demurrage or
   violation of any of the laws of the United States, or                  loss of use, of the Vessel.
   any State thereof, or of any foreign country,                      I. Any liability for, or any loss, damage or
   PROVIDED, however, that the Underwriters shall                         expense while engaged in, or resulting from,
   not be liable to indemnify the Insured against any                     any commercial diving operation or service
   such fines or penalties resulting directly or indirectly               from the Vessel, EXCEPT, HOWEVER, any
   from the failure, neglect, or default of the Insured or                liability incurred when the Vessel's crew is
   his managing officers or managing agents to                            engaged in inspection or repair of the Vessel
   exercise the highest degree of diligence to prevent a                  which could not be deferred until commercial
   violation of any such laws.                                            divers were available.
F. Extraordinary expense arising from an outbreak of                  J. Any Liability for, or any loss, damage or
   contagious disease, PROVIDED that the Vessel was                       expense while engaged in, or resulting from
   not ordered by anyone acting on behalf of the                          swimming, snorkeling, water skiing, para-
   Insured to proceed to a port where such disease                        sailing or scuba diving or similar activities.
   was known or supposed to exist.                                IV. LIMIT OF LIABILITY
G. Costs incurred with the written consent of the                     The amount we will pay for damages is limited to
   Underwriters, or reasonably incurred prior to receipt              the Combined Single Limits of Insurance listed in
   of advices from Underwriters, for investigation and                the Declaration. Refer to "Combined Single
   defense of claims, valid or not, within the scope of               Limits of Insurance", endorsement attached to
   this Coverage Part.                                                Section I Declarations.
H. Port charges incurred solely for the purpose of                V. ADDITIONAL CONDITIONS
   putting in to land an injured or sick seaman or
   passenger, and the net loss to the Insured in respect             A. Pilotage and Towage This insurance shall
   of bunker, insurance, stores and provisions as the                   not be prejudiced by reason of any contract
   result of the deviation.                                             limiting in whole or in part the liability of pilots,
                                                                        tug, towboats, or their owners when the
III. EXCLUSIONS                                                         Insured or the agent of the insured accepts
     Notwithstanding anything to the contrary                           such contract in accordance with established
     elsewhere herein the Underwriter will not be                       local practice.
     liable in respect of any of the following matters:              B. Duration of Risk Should the Vessel at the
    A. Any liability assumed under contract or                          expiration of this Policy be at sea, or in
       otherwise.                                                       distress, or at a port of refuge or of call, she
    B. Any liability for any loss of, damage to, or                     shall, provided previous notice be given to the
       expense in respect of, cargo or other                            Underwriters, be held covered at a pro rata
       property (including baggage and personal                         monthly premium to her port of destination.
       effects of passengers, mail and parcel post)                     In the event of payment by the Underwriters
       carried, to be carried or which had been                         for Total Loss of the Vessel this Coverage
       carried on board the Vessel, EXCEPT,                             Part shall thereupon automatically terminate.
       HOWEVER, such liability imposed under the                     C. Change of Ownership If the Vessel is sold,
       doctrine of cross liabilities for cargo on board                 demise chartered or requisitioned the
       the Vessel for which there is not coverage                       Coverage Part shall terminate on the date
       under any other policy held by the Insured.                      and at the hour when such disposition of the
    C. Any liability or claim for, or any loss of, or                   Vessel is effective and the Underwriters will
       expense in respect of property owned (other                      return premium on a pro rata daily basis for
       than vessel(s) bareboat chartered to others),                    the unexpired term.
       leased, chartered, hired, managed or                          D. Premium Fully Earned            In the event of
       operated by the Insured and/or its affiliated                    payment by the Underwriter for Total Loss of
       and/or     subsidiary       companies     and/or                 the Vessel the premium shall be fully earned
       corporations.                                                    and no return premium shall be due for any
    D. Engagement in unlawful trade or perfor-                          unexpired policy term.
       mance of an unlawful act with knowledge of                    E. Waiver of Subrogation Underwriters waive
       the Insured.                                                     any right of subrogation against affiliated,
    E. Cancellation or breach of any contract.                          subsidiary or interrelated companies of the
    F. Bad debts.                                                       Insured, provided that such waiver shall not
                                                                        apply in the event of a collision between the
    G. Fraud, dishonesty or insolvency of the                           Vessel and any vessel owned, demise
       Insured, its agents or others.




Page 2 of 3                           Copyright 2006, OneBeacon Insurance Group LLC                           IMU 0012 01 07
                                                                                                                  ASIC 0026
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 27 of 49 Pageid#: 114

       chartered or otherwise controlled by any of                 G. Deductible This Coverage Part is subject
       the aforesaid companies, or with respect to                    to the Combined Single Deductible shown in
       any loss, damage, or expense against which                     the Declarations. Refer to "Combined Single
       such companies are insured.                                    Deductible" endorsement attached to
    F. Navigational Warranty Warranted that the                       Section I Declarations.
       Vessel shall be confined to the Navigational                H. Definitions:
       Area described in the Declarations. If a                       1. "Occurrence" means an accident,
       vessel exceeds the Navigation Area, then all                        including continuous or repeated
       coverage herein is suspended until the                              exposure to substantially the same
       vessel safely returns to the Navigation Area.                       general harmful conditions.




IMU 0012 01 07                  Copyright 2006, OneBeacon Insurance Group LLC                            Page 3 of 3
                                                                                                 ASIC 0027
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 28 of 49 Pageid#: 115

   COVERAGE ENDORSEMENT TO SECTION I                                                           PART II
             PROTECTION & INDEMNITY
               CREW ENDORSEMENT
In consideration of the additional premium shown in the Declarations, it is understood and agreed that coverage
under Section I Coverage Part II Protection & Indemnity, is extended to include Crew Liability coverage, as
follows:

    1. The following words and/or clauses in Section I          Coverage Part II   Protection & Indemnity Insuring
       Conditions (form IMU 0012) are DELETED:
             a. The words "Jones Act, Death on the High Seas Act, General Maritime Law" Clause II.A.1.
             b. The entirety of Clause II.A.2.
             c. The entirety of Clause II.A.3.
             d. The words "other than a captain or crew member of the vessel" in Clause II.B.
    2. With respect to Crew Coverage provided by this endorsement only, the following Coverage Clause is added
       to paragraph II COVERAGES of Protection & Indemnity Insuring Conditions (form IMU 0012):
           Repatriation expenses of crew member, excepting such as arise from the termination of any agreement
           in accordance with its terms, or the sale of the Vessel or other voluntary act of the Insured. Wage may
           be included in such expense when a statute requires payment of wages while awaiting and during
           repatriations.
    3. With respect to Crew Coverage provided by this endorsement only, the following is added to paragraph V
       ADDITIONAL CONDITIONS of Protection & Indemnity (form IMU 0012):
             It is a condition of the Crew Coverage provided by this endorsement that the number of crew members
             employed aboard the insured vessel(s) at any one time shall not exceed the number shown on the
             Declarations page. In the event additional crew members are to be employed, the insured shall give
             prior notice to the Company and pay such additional premium as is required. If the insured shall fail to
             give such prior notice and at the time of loss in respects to crew there are more crew employed, this
             insurance shall respond only in the proportion that the stated number of crew bears to the number on
             board at the time of the loss.




IMU 0112 01 07                      Copyright 2006,OneBeacon Insurance Group LLC                           Page 1 of 1
                                                 E-INSURED
                                                                                                   ASIC 0028
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 29 of 49 Pageid#: 116

 COVERAGE ENDORSEMENT TO SECTION I COVERAGE
   PART III TRAVELING WORKMEN ENDORSEMENT
In consideration of the additional premium shown on the Declarations, the following paragraph is added to:
I.   COVERAGE
     A. COVERED PROPERTY
        4. Watercraft and their equipment, cargoes, freight and other interest on board while such watercraft are
           at sea or in any port within the United States whenever persons employed by or on your behalf are on
           board the watercraft for the purpose of repair or alterations.




IMU 0117 01 07                     Copyright 2006,OneBeacon Insurance Group LLC                         Page 1 of 1
                                                E-INSURED
                                                                                                ASIC 0029
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 30 of 49 Pageid#: 117

              SECTION I COVERAGE PART III
      MISCELLANEOUS BAILEE INSURANCE CONDITIONS
Subject to the General Exclusions from Coverage (Section IV) and the General Conditions to Coverage (Section
V), this Coverage Part insures your liability for the Covered Operations described in the Declarations Page for

set forth hereunder.
In the event this Coverage Part differs from the General Conditions to Coverage (Section V), the General
Conditions shall be considered paramount and shall override anything to the contrary herein.
Other words and phrases that appear in quotation marks have special meaning. Refer to           Definitions.

I.   COVERAGE                                                        operate a watercraft covered under A.2. above
     We will pay on behalf of the Insured all sums,                  shall posses such license as is required by the
     subject to the Combined Single Limits of                        United States Coast Guard or other applicable
     Insurance, for which the Insured shall become                   regulatory authority to perform the duties being
     legally obligated to pay by reason of liabilities               carried out. If, at the time of a covered loss, you
     (including wreck removal) imposed upon the                      have not met this condition of coverage and the
     insured by law for physical loss, damage or                     loss results from a watercraft covered under A.2.
     expense to:                                                     above being navigated or operated then the
                                                                     Each Occurrence Limit shown in the
     A. COVERED PROPERTY                                             Declarations shall be reduced to $100,000.
         1. Watercraft     and    their   equipment,                 B. PROPERTY NOT COVERED
            cargoes, freight and other interest on
            board while in your care, custody, or                         1. Property, including watercraft, owned,
            control for the purpose of performing the                        chartered, leased or rented by the
            Covered Operations described in the                              insured.
            Declarations      at    the    location(s)                    2. Accounts, bills, deeds, evidences of
            scheduled in the Declarations.                                   debt, currency, money, bullion, notes,
         2. Watercraft     and   their    equipment,                         securities,    jewelry,   fine    arts,
            cargoes, freight and other interest on                           manuscripts, mechanical drawings, blue
            board in your care, custody, or control                          prints, or other valuable papers,
            while being moved, shifted, operated,                            documents or records.
            towed or navigated away from the                     II. ADDITIONAL COVERAGE
            scheduled location(s) within a 25 mile                   A. Voluntary Wreck Removal
            radius of the scheduled location(s) in
            connection with the Covered Operations                        We will pay for your expenses, after
            described in the Declarations.                                deducting any proceeds of the salvage,
                                                                          actually incurred by you in removing the
         3. Other property described in the Declara-                      wreck of a watercraft covered under A.1.,
            tions while in your care, custody or                          above from any scheduled location shown in
            control for the purpose of performing the                     the Declarations.
            Covered Operations described in the
            Declarations      at   the     location(s)                    Voluntary Wreck Removal does not apply to
            scheduled in the Declarations.                                costs to:
         4. Property covered in A.3. above while in                       1. Extract "pollutants" from land or water;
            transit within the continental United                            or
            States or Canada going to or from a                           2. Remove, restore or replace polluted
            location(s) scheduled in the Declara-                            land or water.
            tions.                                                        The most we will pay under this additional
     Wreck removal does not apply to cost to:                             coverage, Voluntary Wreck Removal, is
     1. Extract "pollutants" from land or water; or                       $25,000. This is additional insurance and
                                                                          not part of the Combined Single Limits of
     2. Remove, restore or replace polluted land or                       Insurance.
        water.
                                                                     B. Debris Removal
     It is a condition of this coverage that any
     employee or agent of the insured or any sub-                         We will pay your expense to remove debris of
     contractor hired by the insured to navigate or                       Covered Property other than a watercraft
                                                                          from a location scheduled in the Declarations

IMU 0018 09 07                        Copyright 2006, OneBeacon Insurance Group LLC                            Page 1 of 3
                                                        E-INSURED
                                                                                                      ASIC 0030
        Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 31 of 49 Pageid#: 118

         caused by or resulting from a loss covered                   D. Demurrage, loss of use, loss of market, loss
         under this Coverage Part that occurs during                     of freight, loss of charter, or other
         the policy period.                                              consequential loss extending beyond the
         The expenses will be paid only if they are                      direct physical loss or damage to the
         reported to us in writing within 180 days of                    covered property.
         the date of direct physical loss or damage.                  E. Collision liability, tower's liabilities or
         Debris Removal does not apply to costs to:                      liabilities insured against under the
                                                                         Protection and Indemnity Coverage Part of
         1. Extract "pollutants" from land or water; or                  this policy arising out of the operation of any
         2. Remove, restore or replace polluted                          watercraft owned by, or demise chartered to,
            land or water.                                               the insured or any affiliated or subsidiary
         The most we will pay under this additional                      concern or party.
         coverage, Debris Removal, is $25,000. This                   F. Dishonest or criminal act by you, any of your
         is additional insurance and not part of the                     partners, members, officers, managers,
         Combined Single Limits of Insurance.                            employees (including leased employees),
    C. Bonds                                                             directors, trustees, authorized representa-
                                                                         tives or anyone to whom you entrust the
         We will pay all premiums on bonds to                            property for any purpose:
         release attachments for an amount not in
                                                                         1. Acting alone or in collusion with others; or
         excess of the Combined Single Limits of
         Insurance, all premiums on appeal bonds                           2. Whether or not occurring during the
         required in any defended "suit", but without                         hours of employment.
         any obligation to apply for or furnish such                       This exclusion does not apply to acts of
         bonds, all costs taxed against the insured in                     destruction by your employees (including
         any "suit", all interest accruing after entry of                  leased employees); but theft by employees
         judgment until the company has paid,                              (including leased employees) is not covered.
         tendered or deposited in court such part of
                                                                      G. Willful illegal sale of property by the Insured;
         such judgment as does not exceed the
                                                                         willful conversion or willful or wrongful
         Combined Single Limits of Insurance.
                                                                         secretion.
    D. Defense
                                                                      H. Loss or damage or expense directly or
         We have the right and duty to defend the                        indirectly caused by wear, tear, insect, vermin
         insured against any "suit" seeking damages                      gradual deterioration or inherent vice.
         to which this Coverage Part applies.
                                                                      I.   Unexplained disappearance or shortage
         However, we will have no duty to defend the
         insured for damages to which this insurance                       disclosed upon taking of inventory.
         does not apply. We may at our discretion,                    J. The expense of redoing the work improperly
         investigate any "occurrence" and settle any                     performed by or on behalf of the Insured or
         claim or "suit" that may result. Our right and                  the cost of replacement of material, parts or
         duty to defend ends when we have used up                        equipment furnished in connection therewith.
         the applicable limit of insurance in the                     K. The cost or expense of repairing, replacing
         payment of judgments or settlements                             or renewing any faultily designed part or
         including expenses and defense costs.                           parts which cause(s) loss of or damage to
III. LIMIT OF LIABILITY                                                  watercraft, or for any expenditure incurred
    The amount we will pay for damages is limited to                     by reason of a betterment or alteration in
    the Combined Single Limits of Insurance shown                        design.
    in the Declaration. Refer to "Combined Limits of                  L. Any loss of or damage to Covered Property
    Insurance" endorsement attached to Section I                         occurring while in the care, custody and
    Declarations.                                                        control of the Insured, but not discovered
                                                                         within sixty days of the delivery of the
IV. EXCLUSIONS
                                                                         Covered Property to the owner, or within
    A. "Bodily Injury" or "Personal Injury".                             sixty days after work is completed,
    B. Any liability assumed under contract or                           whichever first occurs.
       otherwise in extension of the liability which              V. ADDITIONAL CONDITIONS
       would have been imposed upon the insured
                                                                      A. Deductible
       by law in the absence of contact.
                                                                         This Coverage Part is subject to the
    C. To the extent that the insured has the
                                                                         Combined Single Deductible shown in the
       benefit of any release from liability by
                                                                         Declarations. Refer to "Combined Single
       contract or statute.
                                                                         Deductible" endorsement attached to
                                                                         Section I Declaration.
Page 2 of 3                                     Copyright 2006, OneBeacon Insurance Group LLC              IMU 0018 09 07

                                                                                                               ASIC 0031
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 32 of 49 Pageid#: 119

    B. Definitions                                                           d. Oral or written publication, in any
        1. "Bodily injury" means bodily injury,                                 manner, of material that slanders or
           sickness or disease sustained by a per-                              libels a person or organization or
           son, including death resulting from any                              disparages a person's or organiza-
           of these at any time.                                                tion's goods, products or services;
        2. "Occurrence" means an accident, inclu-                            e. Oral or written publication, in any
           ding continuous or repeated exposure to                              manner, of material that violates a
           substantially the same general harmful                               person's right of privacy;
           conditions.                                                   4. "Suit" means a civil proceeding in which
        3. "Personal injury" means injury, including                        damages because of "bodily injury",
           consequential "bodily injury", arising out                       "property damage" or "personal and
           of one or more of the following offenses:                        advertising injury" to which this
                                                                            insurance applies are alleged. "Suit"
             a. False arrest, detention or imprison-                        includes:
                ment;
                                                                             a. An arbitration proceeding in which
             b. Malicious prosecution;                                          such damages are claimed and to
             c. The wrongful eviction from, wrongful                            which the insured must submit or
                entry into, or invasion of the right of                         does submit with our consent; or
                private occupancy of a room,                                 b. Any other alternative dispute
                dwelling or premises that a person                              resolution proceeding in which such
                occupies, committed by or on behalf                             damages are claimed and to which
                of its owner, landlord or lessor;                               the insured submits with our
                                                                                consent.




IMU 0018 09 07                       Copyright 2006, OneBeacon Insurance Group LLC                         Page 3 of 3

                                                                                                   ASIC 0032
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 33 of 49 Pageid#: 120
                SECTION II COVERAGE PART I
        HULL PHYSICAL DAMAGE INSURING CONDITIONS
Subject to the General Exclusions from Coverage (Section IV) and the General Conditions to Coverage (Section V),
this Coverage Section insures your Scheduled Watercraft for Direct Physical damage.
In the event this Coverage Part differs from the General Conditions to Coverage (Section V), the General Conditions
shall be considered paramount and shall override anything to the contrary herein.
Throughout this policy the words "vessel" and "vessels" refer to the watercraft scheduled in the Declarations. If
more than one vessel is scheduled, then each vessel shall be deemed to be separately insured. The words
"underwriter" and "underwriters" refer to the Company providing this insurance.

I.   VESSEL                                                                The Vessel is held covered in case of any
     The subject matter of this insurance is the                           breach of conditions as to cargo, trade,
     Vessel(s) scheduled in the Declarations. For the                      locality, towage or salvage activities, or date
     purposes of this insurance the vessel shall                           sailing, or loading or discharging cargo at
     consist of and be limited to her hull, launches, life                 sea provided (a) notice is given to the
     boats, rafts, furniture, bunkers, stores, supplies,                   Under-writers immediately following receipt
     tackle, fitting, equipment, apparatus, machinery,                     of knowledge thereof by the Insured and (b)
     boilers, refrigerating machinery, insulation, motor                   any amended terms of cover and any
     generators and other electrical machinery.                            additional premium required by the
                                                                           Underwriter are agreed to by the Insured.
     In the event any equipment or apparatus not
     owned by the Insured is installed for use on                      B. Perils Touching the Adventures and Perils
     board the Vessel and the Insured has assumed                         which the Underwriters are contented to
     responsibility therefore, it shall also be                           bear and take upon themselves, they are of
     considered part of the Subject Matter and the                        the Seas, Men-of-War, Fire, Lightning,
     aggregate value thereof shall be included in the                     Earthquake, Enemies, Pirates, Rovers,
     Agreed Value.                                                        Assailing Thieves, Jettisons, Letter of Mart
                                                                          and Counter-Mart, Surprisals, Takings at
     Notwithstanding the foregoing, cargo containers,                     Sea, Arrests, Restraints and Detainments of
     barges and lighters shall not be considered a part                   all Kings, Princes and Peoples of what
     of the Subject Matter of this Insurance.                             nation, condition or quality soever, Barratry
II. COVERED PERILS                                                        of the Master and Mariners and of all like
     A. Adventure Beginning the adventure upon                            Perils, Losses and Misfortunes that have or
        the Vessel, as above, and so shall continue                       shall come to the Hurt, Detriment or
        and endure during the period of the policy, as                    Damage of the Vessel, or any part thereof,
        employment may offer, in port or at sea, in                       excepting, however, such of the foregoing
        docks and graving docks, and on ways,                             perils as may be excluded by provisions
        gridirons and pontoons, at all times, in all                      elsewhere in the Policy or by endorsement
        places, and on all occasions, services and                        thereon.
        trades; with leave to sail or navigate with or            III. ADDITIONAL PERILS
        without pilots, to go on trials trips and to                   A. Inchmaree This insurance also covers loss
        assist and tow vessels or craft in distress, but                  of or damage to the Vessel directly caused
        the vessel may not be towed, except as is                         by the following:
        customary or when in need of assistance, nor
        shall the Vessel render assistance or                              1. Accidents in loading, discharging or
        undertake towage or salvage services under                            handling cargo, or in bunkering;
        contract previously arranged by the Insured,                       2. Accidents in going on or off, or while on
        the Owners, the Managers or the Charterers                            drydocks, graving docks, ways, gridirons
        of the Vessel, nor shall the Vessel, in the                           or pontoons;
        course of trading operations, engage in the                        3. Explosions on shipboard or elsewhere;
        loading or discharging cargo at sea, from or
        into another vessel other than a barge, lighter                    4. Breakdown of motor generators or other
        or similar craft used principally in harbors or                       electrical machinery and electrical
        inland waters. The phrase "engaged in                                 connections thereto, bursting of boilers,
        loading or discharging cargo at sea" shall                            breakage of shafts, or any latent defect
        include while approaching, leaving or along-                          in the machinery or hull, (excluding the
        side, or while another vessel is approaching,                         cost and expense of replacing or
        leaving or alongside the Vessel.                                      repairing the defective part);


IMU 0031 05 08                            Copyright 2006,OneBeacon Insurance Group LLC                          Page 1 of 4
                                                   E-INSURED
                                                                                                        ASIC 0033
        Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 34 of 49 Pageid#: 121
         5. Breakdown of or accidents to nuclear                          Liability clause in the Protection & Indemnity
            installations or reactors not on board the                    Coverage Part of this policy, and the amount
            insured Vessel;                                               so awarded so far as applicable to the
         6. Contact with aircraft, rockets, or similar                    interest hereby insured shall constitute a
            missiles, or with any land conveyance;                        charge under this Policy.
         7. Negligence of Charterers and/or Repair-                       When the contributory value of the Vessel is
            ers, provided such Charterers and/or                          greater than the Agreed Value herein, the
            Repairers are not an Insured hereunder;                       liability of the Underwriters for General
                                                                          Average contribution (except in respect to
         8. Negligence of Master, Officers, Crew or                       amounts made good to the Vessel), or
            Pilots;                                                       Salvage, shall not exceed that proportion of
              Provided such loss or damage has not                        the total contribution due from the Vessel
              resulted from want of due diligence by                      which the amount insured hereunder bears
              the Insured, the Owners or Managers of                      to the contributory value, and if, because of
              the Vessel, or any of them. Masters,                        damage for which the underwriters are liable
              officers, Crew or Pilots are not to be                      as Particular Average, the value of the
              considered Owners within the meaning of                     Vessel has been reduced for the purpose of
              this clause should they hold shares in the                  contribution, the amount of such Particular
              Vessel.                                                     Average damage recoverable under this
    B. Deliberate Damage (Environmental Hazard)                           Policy shall first be deducted from the
         This insurance also covers loss of or                            amount insured hereunder, and the Under-
       damage to the Vessel directly caused by                            writers shall then be liable only for the
       governmental authorities acting for the public                     proportion which such net amount bears to
       welfare to prevent or mitigate an environ-                         the contributory value.
       mental hazard, or threat thereof, resulting                   B. Sue and Labor        In Case of any Loss or
       directly from damage to the Vessel for which                     Misfortune, it shall be lawful and necessary
       the Underwriters are liable under this Policy,                   for the Insured, their Factors, Servants and
       provided such act of governmental author-                        Assigns, to sue labor and travel for, in, and
       ities has not resulted from want of due                          about the defense, safeguard and recovery
       diligence by the Insured, the Owners, or                         of the Vessel, or any part thereof, without
       Managers of the Vessel or any of them to                         prejudice to this insurance, to the charges
       prevent or mitigate such hazard or threat.                       whereof the Underwriters will contribute their
       Masters, Officers, Crew or Pilots are not to be                  proportion as provided below. And it is
       considered Owners within the meaning of this                     expressly declared and agreed that no acts
       clause should they hold shares in the Vessel.                    of the Underwriters or Insured in recovering,
IV. ADDITIONAL COVERAGE                                                 saving or preserving the Vessel shall be
                                                                        considered as a waiver or acceptance of
    A. General Average and Salvage          General                     abandonment.
       Average and Salvage shall be payable as
       provided in the contract of affreightment, or                      In the event of expenditure under the Sue
       failing such provision or there be no contact                      and Labor Clause, the Underwriters shall pay
       of affreightment, payable at the Insured's                         the proportion of such expenses that the
       election either in accordance with the York-                       amount insured hereunder bears to the
       Antwerp Rules as agreed or with the Laws                           Agreed Value, or the amount insured
       and Usages of the Port of New York.                                hereunder (less loss and/or damage payable
       Provided always that when an adjustment                            under this policy) bears to the actual value of
       according to the laws and usages of the Port                       the salved property, whichever proportion
       of destination is properly demanded by the                         shall be less; provided always that their
       owners of the cargo, General Average shall                         liability for such expense shall not exceed
       be paid accordingly.                                               their proportionate part of the agreed Value.

         In the event of salvage, towage or other                         If the claim for Total Loss is admitted under
         assistance being rendered to the Vessel by                       this Policy, and sue and labor expenses have
         any vessel belonging in part or in whole to                      been reasonably incurred in excess of any
         the same Owners or Charterers, the value of                      proceeds realized or value recovered, the
         such services (without regard to the common                      amount payable under this Policy will be the
         ownership or control of the vessels) shall be                    proportion of such excess that the amount
         ascertained by arbitration in the manner                         insured hereunder (without deduction for loss
         provided for under the Collision & Towers                        or damage) bears to the Agreed Value or the
                                                                          sound value of the Vessel at the time of the




Page 2 of 4                              Copyright 2006,OneBeacon Insurance Group LLC                      IMU 0031 05 08

                                                                                                               ASIC 0034
Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 35 of 49 Pageid#: 122
        accident, whichever value was greater;                          C. Change of Ownership         If the Vessel is
        provide always the Underwriter's liability for                     sold, demise chartered or requisitioned this
        such expenses shall not exceed their                               Coverage Part shall terminate on the date
        proportionate part of the Agreed Value. The                        and at the hour when such disposition of the
        foregoing shall also apply to expenses                             Vessel is effective and the Underwriters will
        reasonably incurred in salving or attempting                       return premium on a pro rata daily net basis
        to salve the Vessel and other property to the                      for the unexpired term.
        extent that such expense shall be regarded                      D. Additional Insurances It is a condition of
        as having been incurred in respect to the                          the Coverage Part that there shall be no
        Vessel.                                                            additional insurance against risk of total loss
   C. SR & CC & Vandalism This insurance also                              of the vessel shall be effected to operate
      covers damage to or destruction of the                               during the currency of this Policy by or for
      property insured directly caused by strikers,                        account of the Insured, Owners, Manager,
      locked out workmen, or persons taking part in                        Operator or Mortgagees
      labor disturbances or riots or civil commotions                   E. Claims (General Provisions) In the event
      or caused by vandalism, sabotage or                                  of any accident or occurrence which could
      malicious mischief. However, warranted free                          give rise to a claim under this Coverage Part,
      from any claim for delay, detention or loss of                       prompt notice thereof shall be given to the
      use.                                                                 Underwriters, and:
       Nothing in this clause shall be deemed to                            1. Where practicable, the Underwriters
       override any other exclusion in this policy                             shall be advised prior to survey, so that
       including, but not limited to, the War Risk and                         they may appoint their own surveyor, if
       Terrorism Exclusions contained in Section IV,                           they so desire;
       General Exclusions from coverage.
                                                                            2. The underwriters shall be entitled to
V. ADDITIONAL CONDITIONS                                                       decide where the Vessel shall proceed
    A. Total Loss       In ascertaining whether the                            for docking and/or repair (allowance to
       Vessel is a constructive Total Loss the                                 be made to the Insured for the actual
       Agreed Value shall be taken as the repaired                             additional expense of the voyage arising
       value and nothing in respect of the damaged                             from compliance with the Underwriters'
       or break-up value of the Vessel or Wreck                                requirement);
       shall be taken into account.                                         3. The Underwriters shall have the right to
        There shall be no recovery for a constructive                          veto in connection with any repair firm
        Total Loss hereunder unless the expense of                             proposed;
        recovering and repairing the Vessel would                           4. The Underwriters may take tenders or
        exceed the Agreed Value. In making this                                may require in writing that tender be
        determination, only expenses incurred or to                            taken for the repairs of the Vessel, in
        be incurred by reason of a single accident or                          which event, upon acceptance of a
        a sequence of damages arising from the                                 tender with the approval of the
        same accident shall be taken into account,                             Underwriters, an allowance shall be
        but expenses incurred prior to tender of                               made at the rate of 30 percent. per
        abandonment shall not be considered if such                            annum on the amount insured, for each
        are to be claimed separately under the Sue                             day or pro rata for part of a day, for time
        and Labor Clause.                                                      lost between the issuance of invitations to
        In the event of a Total Loss (actual or                                tender and the acceptance of a tender,
        constructive) no claim to be made by the                               to the extent that such time is lost solely
        Underwriters for freight, whether notice of                            as the result of tenders having been
        abandonment has been given or not.                                     taken and provided the tender is
        In no case shall the Underwriters be liable for                        accepted without delay after receipt of
        unrepaired damage in addition to a                                     the Underwriters' approval.
        subsequent Total loss sustained during the                               Due credit shall be given against the
        period covered by the Policy.                                            allowances in (b) and (d) above for any
    B. Pilotage and Towage This insurance shall                                  amount recovered;
       not be prejudiced by reason of any contract                               a. In respect of fuel, stores, and wages
       limiting in whole or in part the liability of pilots,                        and maintenance of the Master,
       tug, towboats, or their owners when the                                      Officers or Crew members allowed
       Insured or the agent of the insured accepts                                  in General or Particular Average;
       such contact in accordance with established
       local practice.


IMU 0031 05 08                             Copyright 2006,OneBeacon Insurance Group LLC                         Page 3 of 4

                                                                                                        ASIC 0035
        Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 36 of 49 Pageid#: 123
              b. From third parties in respect of                          In the event of payment by the Underwriters
                 damages for detention and/or loss of                      for Total Loss of the Vessel this Policy shall
                 profit and/or running expenses;                           thereupon automatically terminate.
                 for the period covered by the                        G. Other than Owner If claim is made under
                 allowances or any part thereof.                         this Policy by anyone other than Owner of the
         No claim shall be allowed in Particular                         Vessel, such person shall not be entitled to
         Average for wages and maintenance of the                        recover to a greater extent than would the
         Master, Officers or Crew, except when                           Owner, had claim been made by the Owner
         incurred solely for the necessary removal of                    as an Insured Named in this Policy.
         the Vessel from one port to another for                      H. Waiver of Subrogation           Underwriters
         average repairs or for trial trips to test                      waive any right of subrogation against
         average repairs, in which cases wages and                       affiliated,   subsidiary   or    interrelated
         maintenance will be allowed only while the                      companies of the Insured, provided that such
         Vessel is underway. This exclusion shall not                    waiver shall not apply in the event of a
         apply to overtime or similar extraordinary                      collision between the Vessel and any vessel
         payments to the Master, Officer or Crew                         owned, demise chartered or otherwise
         incurred in shifting the Vessel for tank                        controlled by any of the aforesaid
         cleaning or repairs or while specifically                       companies, or with respect to any loss,
         engaged in these activities, either in port or at               damage, or expense against which such
         sea.                                                            companies are insured.
         General and Particular Average shall be                      I.   Premium Fully Earned       In the event of
         payable without deduction, new for old.                           payment by the Underwriter for Total Loss of
         The expense of sighting the bottom after                          the Vessel the premium shall be fully earned
         stranding shall be paid, if reasonably incurred                   and no return premium shall be due for any
         especially for that purpose, even if no                           unexpired policy term.
         damage be found.                                             J. Deductible
         No claim shall in any case be allowed in                          We will not pay for loss in any one
         respect of scraping or painting the Vessel's                      occurrence until the amount of the loss
         bottom.                                                           before applying the applicable Agreed
         In the event of loss or damage to equipment                       Valuation and Amount of Insurance exceeds
         or apparatus not owned by the Insured but                         the Deductible shown in the Declarations.
         installed for use on board the Vessel and for                     We will then pay the amount of the loss in
         which the Insured has assumed responsi-                           excess of the Deductible, up to the applicable
         bility, claim shall not exceed (1) the amount                     Agreed Valuation and Amount of Insurance.
         the Underwriters would pay if the Insured                         In the event of Total or Constructive Total
         were the owner of such equipment or                               Loss, however, the deductible shall not
         apparatus, or (2) the contractual responsi-                       apply.
         bility assumed by the Insured to the owners                  K. Navigational Warranty
         or lessors thereof, whichever shall be less.                      Warranted that the Vessel shall be confined
         No claim for unrepaired damage shall be                           to the Navigational Area described in the
         allowed, except to the extent that the                            Declarations. If a vessel exceeds the
         aggregate damage caused by perils insured                         Navigation Area, then all coverage herein is
         against during the period of this Policy and                      suspended until the vessel safely returns to
         left unrepaired at the expiration the Policy                      the Navigation Area.
         shall be demonstrated by the Insured to have             VI. AGREED VALUE AND AMOUNT INSURED
         diminished the actual market value of the
         Vessel on that date if undamaged by such                     The Vessel, for so much as concerns the
         perils.                                                      Insured, by agreement between the Insured and
                                                                      the Underwriters in this Policy is and shall be
    F. Duration of Risk Should the Vessel at the                      valued at and Insured for the amount shown in
       expiration of this Policy be at sea, or in                     the Declarations.
       distress, or at a port of refuge or of call, she
       shall, provided previous notice be given to the
       Underwriters, be held covered at a pro rata
       monthly premium to her port of destination.




Page 4 of 4                               Copyright 2006,OneBeacon Insurance Group LLC                     IMU 0031 05 08

                                                                                                                ASIC 0036
   Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 37 of 49 Pageid#: 124



  SECTION IV GENERAL EXCLUSIONS FROM COVERAGE
            APPLICABLE TO ALL SECTIONS
Notwithstanding anything to the contrary provided for in any of the Coverage Sections and Coverage Parts or the
General Conditions to Coverage of this Program, the following exclusions from coverage shall be considered
paramount and shall override anything stated to the contrary in any of the Coverage Sections and Coverage Parts
and in the General Conditions to Coverage unless specifically noted otherwise.

A. Extended     Radioactive   Contamination                                 1. Hostile or warlike action in time of peace or
   Exclusion Clause (RACE March 1, 2003)                                       war, including action in hindering, combating
    In no case shall this insurance cover loss,                                or defending against an actual, impending or
    damage, liability or expense directly or indirectly                        expected attack:
    caused by or contributed to or arising from:                                 a. By any government or sovereign power
    1. Ionizing radiations from or contamination by                                 (de jure or de facto), or by any authority
       radioactivity from any nuclear fuel or from any                              maintaining or using military, naval or air
       nuclear waste or from the combustion of                                      forces; or
       nuclear fuel;                                                             b. By military, naval or air forces; or
    2. The radioactive, toxic, explosive or other                                c. By an agent of any such government,
       hazardous or contaminating properties of any                                 power, authority or forces, except when
       nuclear installation, reactor or other nuclear                               such agent is acting secretly and not in
       assembly or nuclear component thereof;                                       connection with any operation of armed
    3. Any weapon or device employing atomic or                                     forces (whether military, naval or air
       nuclear fission and/or fusion or other like                                  forces) in the country where the property
       reaction or radioactive force or matter.                                     is situated.

    4. The radioactive, toxic, explosive or other                           2. Any weapon of war employing atomic fission
       hazardous or contaminating properties of any                            or radioactive force whether in time of peace
       radioactive matter. The exclusion in this sub-                          or war;
       clause does not extend to radioactive                                3. Insurrection, rebellion, revolution, civil war,
       isotopes, other than nuclear fuel, when such                            usurped power, or action taken by govern-
       isotopes are being prepared, carried, stored,                           mental authority in hindering, combating or
       or used for commercial, agricultural, medical,                          defending against such occurrence, seizure
       scientific or other similar peaceful purposes.                          or destruction under quarantine or customs
        This insurance is subject to the Extended                              regulations, confiscation by order of any
        Radioactive Contamination Exclusion Clause                             government or public authority;
        (3/1/03) provided that:                                        C. Terrorism Exclusion
        If fire is an insured peril, and, where the                         This policy excludes loss or damage caused
        subject matter is within the USA, its islands,                      directly or indirectly by terrorism, including action
        onshore territories or possessions, and, a fire                     in hindering or defending against an actual or
        arises directly or indirectly from one or more                      expected incident of terrorism. Such loss or
        of the causes detailed in Sub-Clauses A.1.,                         damage is excluded regardless of any other
        A.2. and A.4. of the Extended Radioactive                           cause or event that contributes concurrently or in
        Contamination Exclusion Clause 3/1/03, any                          any sequence to the loss.
        loss or damage arising directly from that fire                      Terrorism means activities against persons,
        shall, subject to the provisions of this                            organizations or property of any nature:
        insurance, be covered, EXCLUDING how-
        ever any loss, damage, liability or expense                         1. That involve the following or preparation for
        caused by nuclear reaction, nuclear                                    the following:
        radiation, or radioactive contamination                                  a. Use or threat of force or violence; or
        arising directly or indirectly from that fire.                           b. Commission or threat of a dangerous act;
B. War Risk Exclusion                                                               or
    This insurance does not apply to loss, damage,
    liability or expense directly or indirectly caused
    by, contributed to or resulting from:

IMU 0061 03 20              Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 1 of 5
                                            Copyright 2020, OneBeacon Insurance Group LLC
                                                                 E-INSURED
                                                                                                                     ASIC 0037
   Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 38 of 49 Pageid#: 125


        d. Commission or threat of an act that                               liability, settlement, judgment, defense costs or
           interferes with or disrupts an electronic,                        expenses in any way arising out of a "release" of
           communication,         information      or                        "pollutants" whether or not such "release" arises
           mechanical system; and                                            out of the activities of the Insured or the activities
    2. When one or both of the following applies:                            of others and whether or not such "release" is
                                                                             sudden or gradual and whether or not such
        a. The effect is to intimidate or coerce a                           "release" is expected, intended, foreseeable,
           government or the civilian population or                          fortuitous, accidental or inevitable, and wherever
           any segment thereof, or to disrupt any                            such "release" occurs.
           segment of the economy; or
                                                                             1. This insurance does not cover any loss,
        b. It appears that the intent is to intimidate                          damage or expense to the property insured
           or coerce a government, or to further                                under Section II, or Section III, directly or
           political, ideological, religious, social or                         indirectly caused by or arising out of,
           economic objectives or to express (or                                contributed to or resulting from the actual,
           express opposition to) a philosophy or                               alleged or threatened "release" of "pollu-
           ideology.                                                            tants". This includes debris removal coverage
    If this policy provides Marine Property Coverage                            or any additional coverage or extensions of
    under Section III - Coverage Part III and:                                  coverage provided under any of these
                                                                                coverage sections.
    1. If terrorism results in fire and;
                                                                             2. This insurance does not cover under
    2. The insured property involved is located
                                                                                Sections I, II, or III, any loss, damage, liability
       where by state statute the ensuing fire is
                                                                                or expense that the insured may become
       covered; then
                                                                                liable to pay directly or indirectly caused by or
    3. This policy will pay for the loss or damage                              arising out of, contributed to or resulting from
       caused by that fire but only to direct loss or                           the actual, alleged or threatened "release" of
       damage by fire to Covered Property under                                 "pollutants" into or upon land, the atmos-
       Section III Coverage Part III. Therefore, for                            phere or any watercourse, water supply
       example, the exception does not apply to                                 reservoir or body of water.
       insurance provided under Business Income
       and/or Extra Expense coverage or endorse-                             3. As respects Sections I, II and III this
       ments which apply to those coverages.                                    insurance does not cover any liability for
                                                                                "bodily injury" or "property damage" directly
D. Chemical, Biological, Bio-Chemical                  and                      or indirectly arising out of, contributed to or
   Electromagnetic Weapon Exclusion                                             resulting from the actual, alleged or
    This insurance does not apply to loss, damage,                              threatened "release" of "pollutants".
    liability or expense directly or indirectly caused                       4. As respects Sections I, II and III, any loss,
    by, or contributed to or resulting from any                                 cost or expense arising out of any:
    chemical,       biological,    bio-chemical      or
    electromagnetic weapon.                                                       a. Request, demand, order or statutory or
                                                                                     regulatory requirement that any insured
E. Punitive Damages Exclusion                                                        or others test for, monitor, clean up,
    This insurance does not apply to loss, damage,                                   remove, contain, treat, detoxify or
    liability or expense directly or indirectly imposed                              neutralize, or in any way respond to, or
    on the Insured as punitive or exemplary                                          assess the effects of, "pollutants"; or
    damages, however described and under                                          b. Claim or "suit" by or on behalf of a
    whatever circumstances.                                                          governmental authority for damages
F. Absolute Pollution Exclusion                                                      because of testing for, monitoring,
                                                                                     cleaning up, removing, containing,
    Except for the Limited Pollution Liability coverage
    provided in Section I Coverage Part IV and                                       treating, detoxifying or neutralizing, or in
    Pollution Physical Damage provided in Section III                                any way responding to, or assessing the
    Coverage Part IV, the following exclusion applies                                effects of, "pollutants".
    to all coverage provided under all other Sections                   G. Health Hazard Exclusion
    and Coverage Parts of this insurance.                                    1. This insurance does not apply to loss,
    The intent and effect of this exclusion is to delete                        damage, liability, or expense (including
    from any and all coverages afforded by this                                 "bodily injury", "property damage", "personal
    insurance (except as provided in Section I                                  injury" or "advertising injury" as defined in
    Coverage Part IV and Section III Coverage Part                              Coverage Section I Coverage Part I) arising
    IV) any "occurrence", claim, suit, cause of action,                         out of or caused by:

IMU 0061 03 20               Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 2 of 5
                                             Copyright 2020, OneBeacon Insurance Group LLC

                                                                                                                      ASIC 0038
   Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 39 of 49 Pageid#: 126


        a. Asbestos, asbestos fibers or products                                 Section III) to:
           containing asbestos;                                                  a. A person arising out of any:
        b. "Lead";
                                                                                      (1) Refusal to employ that person.
        c. "Polychlorinated biphenyl";
                                                                                      (2) Termination of that person's employ-
        d. Silica; or                                                                     ment; or
        e. Benzene;                                                                   (3) Employment-related practices, poli-
    2. Including but not limited to:                                                      cies, acts or omissions, such as
        a. Inhalation of, ingestion or absorption of,                                     coercion, demotion, evaluation,
           or any singular or continuous or intermit-                                     reassignment, discipline, employ-
           tent exposure to any of the above or any                                       ment references, negligent hiring,
           goods or products containing any of the                                        defamation, harassment, humiliation
           above; or                                                                      or discrimination directed at that
                                                                                          person; or
        b. The use of any of the above in any goods,
           products or structures; or                                       2. The spouse, child, parent, brother or sister of
                                                                               that person as a consequence of bodily injury
       c. The        manufacture,      transportation,                         and/or personal and advertising injury to that
            storage, handling, distribution, sales,                            person at whom any of the employment-
            application, mining, consumption or                                related practices described in paragraphs
            disposal of any of the above.                                      1.a.(1),(2) or (3) above is directed.
    3. Any obligation of the Insured to indemnify or                        3. This exclusion applies:
       contribute with another because of damages
       arising out of such injury or damage; or                                  a. Whether the insured may be liable as an
                                                                                    employer or in any other capacity
    4. Any supervision, instructions, recommenda-
       tions, warnings or advice given or which                                b. To any obligation to share damages with
       should have been given in connection                                        or repay someone else who must pay
       therewith.                                                                  damages because of the injury.
    5. This insurance does not apply to loss,                          I.   Exclusion of Certain Computer-Related
       damage, liability, or expense (including                             Losses
       "bodily injury", "property damage", "personal                        The following applies to coverage provided under
       injury" or "advertising injury" as defined in                        Sections III.
       Coverage Section I Coverage Part I) directly,
                                                                            1. We will not pay for loss or damage caused
       indirectly, concurrently or otherwise due to,                           directly or indirectly by the following. Such
       caused by, arising out of, resulting from,                              loss or damage is excluded regardless of any
       contributed to, aggravated by or in any way                             other cause or event that contributes
       related to:                                                             concurrently or in any sequence to the loss or
        The continuous, intermittent or repeated                               damage.
        exposure to ingestion of, inhalation of or                               a. The failure, malfunction or inadequacy of:
        absorption of any substance, material,
        product, waste, emission, noise or environ-                                 (1) Any of the following, whether
        mental disturbance for which the Insured is or                                  belonging to any insured or to others:
        may be liable for any reason including by not                                   (a) Computer hardware, including
        limited to as a result of manufacture,                                               micro-processors;
        production, extraction, sales, handling,                                        (b) Computer application software;
        utilization, distribution, disposal or creation                                 (c) Computer operating systems
        by or on behalf or the Insured or such
                                                                                             and related software;
        substance, material, product, waste, emis-
        sion, noise or environmental disturbance.                                       (d) Computer networks;
                                                                                        (e) Microprocessors          (computer
   6. It is further agreed that the Company shall
                                                                                             chips) not part of any computer
      have no duty or obligation to provide or pay
                                                                                             system; or
      for the investigation or defense of any loss,
      cost, expense, claim or suit excluded herein.                                     (f) Any other computerized or
                                                                                             electronic       equipment       or
H. Employment Related Practices Exclusion
                                                                                             components; or
    This insurance does not apply to:                                               (2) Any other products, and any
    1. "Bodily Injury" and/or "Personal Injury" and/or                                  services, data or functions that
       "Advertising Injury" (as defined in Coverage                                     directly or indirectly use or rely upon,
IMU 0061 03 20              Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 3 of 5
                                            Copyright 2020, OneBeacon Insurance Group LLC

                                                                                                                     ASIC 0039
   Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 40 of 49 Pageid#: 127


                 in any manner, any of the items listed                      2.
                 in 1.a. above; due to the inability to
                 correctly recognize, process, distin-                            organization's     confidential    information,
                 guish, interpret or accept one or                                including, but not limited to, patents, trade
                 more dates or times. An example is                               secrets, processing methods, customer lists,
                 the inability of computer software to                            financial information, credit card information,
                 recognize the year 2000.                                         or any other type of nonpublic information;
         b. Any advice, consultation, design, evalu-                              and/or
            ation, inspection, installation, main-                           3. any action or omission that violates or is
            tenance, repair, replacement or super-                              alleged to violate any federal, state or local
            vision provided or done by you or for you                           statute that addresses, prohibits, or limits the
            to determine, rectify or test for, any                              printing, dissemination, disposal, collecting,
            potential or actual problems described in                           recording,        sending,        transmitting,
            1.a. above.                                                         communicating, or distribution of any written
    2. If an excluded Cause of Loss as described in                             or electronic material or information.
       Paragraph 1. above results:                                           Where this policy provides coverage for War
         a. In a Covered Cause of Loss under the                             Risks, section 1 above shall not operate to
            Crime Coverage Part III, the Equipment                           exclude losses which would otherwise be
            Coverage Part II; or                                             covered by such War Risks coverage.
         b. Under the Fixed Marine Property                                  Definitions (Pertaining to this Clause K. only)
            Coverage Part III in a "Specified Cause                          "Computer system" means computer hardware of
            of Loss", or in elevator collision resulting                     any kind; "electronic computer program";
            from mechanical breakdown, under the                             "electronic data processing media"; operating
            Causes of Loss Part II;                                          system; media microchip; microprocessor
         We will pay only for the loss or damage                             (computer chip); integrated circuit or similar
                                                                             device; computer network and networking
         caused by such "Specified Cause of Loss",
                                                                             equipment; firmware; server; website; extranet;
         elevator collision, or Covered Cause of Loss.
                                                                             and all input, output, processing, storage, and off-
   3. We will not pay for repair, replacement or                             line media libraries.
       modification of any items in Paragraphs
       1.a.(1) and 1.a.(2) to correct any deficiencies                       "Computer virus" means any corrupting, harmful
                                                                             or otherwise unauthorized instructions or code
       or change any features.
                                                                             including, but not limited to, any maliciously
J. United States Economic and Trade Sanctions                                introduced unauthorized instructions or code,
   Clause                                                                    programmatic or otherwise, that propagate
    Whenever coverage provided by this policy
    would be in violation of any United States                               network of whatsoever nature.
    economic or trade sanctions such as, but not                             "Electronic computer program" means computer
    limited to, those sanctions administered and                             software, application software, and other
    enforced by the United States Treasury                                   recorded instructions for the processing,
    Department's Office of Foreign Assets Control                            sequencing, collecting, transmitting, recording,
    ("OFAC"), such coverage shall be null and void.                          retrieval, or storage of "electronic data".
    Similarly, any coverage relating to or referred to                       "Electronic data" means information or
    in any certificates or other evidences of                                knowledge recorded or transmitted in a form
    insurance or any claim that would be in violation                        usable in a "computer system", microchip,
    of United States economic or trade sanctions as                          integrated circuit or similar device in non-
    described above shall also be null and void.                             computer equipment, and which can be stored on
K. AIMU Cyber Exclusion (11/6/2015)                                          "electronic data processing media" for use by an
                                                                             "electronic computer program".
    In no case shall this insurance cover loss,
    damage, liability, or expense directly or indirectly                     "Electronic data communications system" means
    caused by or contributed to or arising from                              any communication system, including a
    1.                                                  any                  "computer system" and the internet, which
                                                                             provides the Assured with access to another
                                                                             "computer system", microchip, integrated circuit
                                                                             or similar device in non-computer equipment, or
         or process or any other electronic system;
         and/or

IMU 0061 03 20               Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 4 of 5
                                             Copyright 2020, OneBeacon Insurance Group LLC

                                                                                                                      ASIC 0040
   Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 41 of 49 Pageid#: 128


    "computer system", microchips, integrated                                5. "Pollutants" mean any solid, liquid, gaseous
    circuits or similar devices in non-computer                                 or thermal irritant or contaminant, including
    equipment.                                                                  smoke, vapor, soot, fumes, acids, alkalis,
    "Electronic data processing media" means punch                              chemicals and waste. Waste includes
    cards, paper tapes, floppy disks, CD-ROM, hard                              materials to be recycled, reconditioned or
    drives, magnetic tapes, magnetic discs or any                               reclaimed.
    other tangible personal property on which                                6. "Polychlorinated biphenyl" means any
    "Electronic data" or "electronic computer                                   product which is known as polychlorinated
    programs" are recorded or transmitted, but not                              biphenyl, contains polychlorinated biphenyl,
    the "electronic data" or "electronic computer                               has the same chemical formula as
    programs" themselves. Money or securities are                               polychlorinated biphenyl, is a derivative of
    not "electronic data processing media".                                     polychlorinated biphenyl, or is generally
                        mean the intentional and                                known in the chemical trade as having a like
    wrongful action or actions of one or more                                   formulation, structure, or function as
    persons, whether or not agents of a sovereign                               polychlorinated biphenyl regardless of the
    power.                                                                      name under which it is manufactured, sold or
                                                                                distributed.
    information, whether printed or digital, encrypted                       7. "Property Damage" means:
    or unencrypted, in the care custody or control of                             a. Physical injury to tangible property,
    any Assured which alone or in conjunction with                                   including all resulting use of that
    other information can be used to uniquely identify                               property. All such loss of use shall be
                                                                                     deemed to occur at the time of the
                                                                                     physical injury that caused it; or
    lawfully available to the general public.                                     b. Loss of use of tangible property that is
L. General Definitions                                                               not physically injured. All such loss of use
    1. "Asbestos" means all forms of actinolite,                                     shall be deemed to occur at the time of
       amosite, anthophyllite, chrysotile, crocidolite,                              the occurrence that caused it.
       tremolite, asbestos containing materials,                                  For the purposes of this insurance, electronic
       asbestos    products,     asbestos       fibers,                           data is not tangible property.
       asbestos dust, asbestos waste, or any
                                                                                  As used in this definition, electronic data
       goods, products, or structures containing                                  means information, facts or programs stored
       asbestos.                                                                  as or on, created or used on, or transmitted
    2. "Bodily Injury" means bodily injury, sickness                              to or from computer software, including
       or disease sustained by a person, including                                systems and applications software, hard or
       death resulting from any of these at any time.                             floppy disks, CD-ROMS, tapes, drives, cells,
    3. "Lead" means all lead, lead dust, lead-based                               data processing devices or any other media
       products, lead-containing materials, lead-                                 which are used with electronically controlled
       containing waste, or any goods, products, or                               equipment.
       structures containing lead.                                           8. "Release" means discharge, dispersal,
    4. "Occurrence" means an accident, including                                seepage, release or escape of "pollutants".
       continuous or repeated exposure to
       substantially the same general harmful
       conditions.




IMU 0061 03 20               Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 5 of 5
                                             Copyright 2020, OneBeacon Insurance Group LLC

                                                                                                                      ASIC 0041
   Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 42 of 49 Pageid#: 129



 COVERAGE SECTION V GENERAL CONDITIONS FOR
COVERAGE APPLICABLE TO ALL COVERAGE SECTIONS
The following conditions to coverage apply to all Coverage Sections and Coverage Parts of this insurance program,
including endorsements unless specifically noted otherwise.

1. Who is an Insured (Refer to Section I Coverage                                             ship or joint venture), to your
   Part I Marine General Liability for definitions of                                         members (if you are a limited
   the terms in quotes (") below)                                                             liability company), to a co-
   A. If you are designated in the Declarations as:                                           "employee" while in the course of
                                                                                              his or her employment or
       (1) An individual, you and your spouse are
                                                                                              performing duties related to the
           insureds, but only with respect to the
                                                                                              conduct of your business, or to
           conduct of a business of which you are the
                                                                                              your other "volunteer workers"
           sole owner.
                                                                                              while performing duties related to
       (2) A partnership or joint venture, you are an                                         the conduct of your business;
           insured. Your members, your partners,
                                                                                        (ii) To the spouse, child, parent,
           and their spouses are also insureds, but
                                                                                              brother or sister of that co-
           only with respect to the conduct of your
                                                                                              "employee" or "volunteer worker"
           business.
                                                                                              as a consequence of Paragraph
       (3) A limited liability company, you are an                                            (1)(a) above;
           insured. Your members are also insureds,
                                                                                        (iii) For which there is any obligation
           but only with respect to the conduct of
                                                                                              to share damages with or repay
           your business. Your managers are
                                                                                              someone else who must pay
           insureds, but only with respect to their
                                                                                              damages because of the injury
           duties as your managers.
                                                                                              described in Paragraphs (1)(a) or
       (4) An organization other than a partnership,                                          (b) above; or
           joint venture or limited liability company,
                                                                                        (iv) Arising out of his or her providing
           you are an insured. Your "executive
                                                                                              or failing to provide professional
           officers" and directors are insureds, but
                                                                                              health care services.
           only with respect to their duties as your
           officers or directors. Your stockholders                                b. "Property damage" to property:
           are also insureds, but only with respect to                                  (i) Owned, occupied or used by,
           their liability as stockholders.                                             (ii) Rented to, in the care, custody or
       (5) A trust, you are an insured. Your trustees                                         control of, or over which physical
           are also insureds, but only with respect to                                        control is being exercised for any
           their duties as trustees.                                                          purpose by you, any of your
   B. Each of the following is also an insured:                                               "employees", "volunteer workers",
                                                                                              any partner or member (if you are
       (1) Your "volunteer workers" only while
                                                                                              a partnership or joint venture ), or
           performing duties related to the conduct of
                                                                                              any member (if you are a limited
           your business, or your "employees", other
                                                                                              liability company) .
           than either your "executive officers" (if you
           are an organization other than a                                    (2) Any person (other than your "employee"
           partnership, joint venture or limited liabil-                           or "volunteer worker"), or any organi-
           ity company) or your managers (if you are                               zation while acting as your real estate
           a limited liability company), but only for                              manager.
           acts within the scope of their employ-                              (3) Any person or organization having proper
           ment by you or while performing duties                                  temporary custody of your property if you
           related to the conduct of your business.                                die, but only:
           However, none of these "employees" or                                   a. With respect to liability arising out of
           "volunteer workers" are insureds for:                                        the maintenance or use of that
           a. "Bodily injury" or "personal and                                          property; and
                advertising injury":                                               b. Until your legal representative has
                 (i) To you, to your partners or                                        been appointed.
                     members (if you are a partner-
IMU 0071 03 20              Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 1 of 6
                                            Copyright 2020, OneBeacon Insurance Group LLC
                                                                 E-INSURED
                                                                                                                     ASIC 0042
   Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 43 of 49 Pageid#: 130


       (4) Your legal representative if you die, but                  2. Claim Costs and Expenses
            only with respect to duties as such. That                    The cost of defending any suit against the Insured
            representative will have all your rights and                 on any claim based on a liability or an alleged
            duties.                                                      liability of the Insured covered by any of the liability
    C. With respect to "mobile equipment" regis-                         Coverage Parts of Section I, shall be payable by
       tered in your name under any motor vehicle                        this insurance if the amount of the claim hereunder
       registration law, any person is an insured                        exceeds the amount of the deductible shown in the
       while driving such equipment along a public                       Declarations, but this insurance shall not be liable
       highway with your permission. Any other                           for the cost or expense of prosecuting or defending
       person or organization responsible for the                        any suit unless the same shall have been incurred
       conduct of such person is also an insured, but                    with the written consent of this Company. This
       only with respect to liability arising out of the                 Company, however, reserves the right of naming
       operation of the equipment, and only if no                        attorneys who shall represent the Insured in
       other insurance of any kind is available to that                  prosecution or defense of any litigation or
       person or organization for this liability.                        negotiations between the Insured and third parties
       However, no person or organization is an                          concerning any claim covered by this policy, and
       insured with respect to:                                          shall have the direction of such litigation or
       (1) "Bodily injury" to a co-"employee" of the                     negotiations. If the Insured shall fail or refuse to
            person driving the equipment; or                             settle any claim as authorized by this Company,
                                                                         the liability of this Company shall be limited to the
       (2) "Property damage" to property owned by,
                                                                         amount for which settlement could have been
            rented to, in the charge of or occupied by
                                                                         made. The right and duty to defend end when the
            you or the employer of any person who is
                                                                         applicable limits of insurance shown in the
            an insured under this provision.
                                                                         Declarations has been exhausted in the payment
    D. Any organization you newly acquire or form,                       of judgments and/or settlements and/or claim
       other than a partnership, joint venture or                        costs and expenses under the relevant Coverage
       limited liability company, and over which you                     Section; the costs and expenses of defending any
       maintain ownership or majority interest, will                     suit against the Insured are included in
       qualify as a Named Insured if there is no other                   determining when the applicable limits of
       similar     insurance     available     to    that                insurance have been reached.
       organization. However:
                                                                      3. Records and Reports
       (1) Coverage under this provision is afforded
                                                                         The Company may examine and audit the
            only until the 90th day after you acquire or
                                                                         Insured's books and records as they relate to this
            form the organization or the end of the
                                                                         policy at any time during the policy period and up
            policy period, whichever is earlier;
                                                                         to three years afterward.
       (2) Coverage A in the Marine General
                                                                      4. Inspections and Surveys
            Liability Section I Coverage Part I does
            not apply to "bodily injury" or "property                      A. This Company has the right but is not
            damage" that occurred before you                                  obligated to:
            acquired or formed the organization; and                          (1) Make inspections and surveys at any time;
       (3) Coverage B in the Marine General                                   (2) Give you reports on the conditions found;
            Liability Section I Coverage Part I does                              and
            not apply to "personal and advertising                            (3) Recommend changes.
            injury" arising out of an offense commit-
                                                                              Any inspections, surveys, reports or
            ted before you acquired or formed the
                                                                              recommendations relate only to insurability
            organization.
                                                                              and the premiums to be charged. This
       No person or organization is an insured with                           Company does not make safety inspections
       respect to the conduct of any current or past                          nor undertake to perform the duty of any
       partnership, joint venture or limited liability                        person or organization to provide for the health
       company that is not shown as a Named                                   or safety of workers or the public.
       Insured in the Declarations.
                                                                           B. And this Company does not warrant that
       This insurance applies separately to each                              conditions:
       Insured against whom claim is made or suit is
                                                                              (1) Are safe or healthful; or
       brought, but the inclusion herein of more than
       one Insured shall not operate to increase the                          (2) Comply with laws, regulations, codes or
       applicable limit of this Company's liability.                              standards.


IMU 0071 03 20               Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 2 of 6
                                             Copyright 2020, OneBeacon Insurance Group LLC

                                                                                                                      ASIC 0043
   Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 44 of 49 Pageid#: 131


      This condition applies not only to this                              (4) Assist us, upon our request, in the
      Company, but also to any rating, advisory, rate                            enforcement of any right against any
      service or similar organization which makes                                person or organization which may be
      insurance inspections, surveys, reports or                                 liable to the insured because of injury or
      recommendations.                                                           damage to which this insurance may also
5. Representations                                                               apply.
   By accepting this policy, you agree:                                 D. No insured will, except at that insured's own
                                                                           cost, voluntarily make a payment, assume any
   A. The statements in the Declarations are
                                                                           obligation, or incur any expense, other than for
       accurate and complete;
                                                                           first aid, without our consent.
   B. Those statements are based upon
                                                                     8. Legal Action Against Us Under Section I
       representations you made to us; and
                                                                        No person or organization has a right under
   C. We have issued this policy in reliance upon
                                                                        Section I of this policy:
       your representations.
                                                                        A. To join us as a party or otherwise bring us into
6. Concealment, Misrepresentation or Fraud
                                                                            a "suit" asking for damages from an insured;
   This insurance Policy shall be void as to all                            or
   interests insured if, whether before or after a loss,
                                                                        B. To sue us on this Section I unless all of its
   any insured hereunder has concealed or
                                                                            terms have been fully complied with.
   misrepresented any material fact or circumstance
   concerning this insurance or the subject thereof, or                     A person or organization may sue us to
   the interests of the insured therein, or in the case                     recover on an agreed settlement or on a final
   of any fraud or false swearing by any insured                            judgment against an insured; but we will not
   hereunder relating thereto.                                              be liable for damages that are not payable
                                                                            under the terms of this Section I or that are in
7. Duties In The Event Of Occurrence, Offense,
                                                                            excess of the applicable limit of insurance. An
   Claim Or Suit Under Section I
                                                                            agreed settlement means a settlement and
    A. You must see to it that we are notified as soon                      release of liability signed by us, the insured
       as practicable of an "occurrence" or an offense                      and the claimant or the claimant's legal
       which may result in a claim. To the extent                           representative.
       possible, notice should include:
                                                                     9. Duties In The Event Of Loss Or Damage Under
       (1) How, when and where the "occurrence" or                      Section III
            offense took place;
                                                                          You must see that the following are done in the
       (2) The names and addresses of any injured                         event of loss or damage to Covered Property:
            persons and witnesses; and
                                                                          A. Notify the police if a law may have been
       (3) The nature and location of any injury or                          broken.
            damage arising out of the "occurrence" or
                                                                          B. Give us prompt notice of the loss or damage.
            offense.
                                                                             Include a description of the property involved.
    B. If a claim is made or "suit" is brought against
                                                                          C. As soon as possible, give us a description of
       any insured, you must:
                                                                             how, when and where the loss or damage
       (1) Immediately record the specifics of the                           occurred.
            claim or "suit" and the date received; and
                                                                          D. Take all reasonable steps to protect the
       (2) Notify us as soon as practicable.                                 Covered Property from further damage, and
            You must see to it that we receive written                       keep a record of your expenses necessary to
            notice of the claim or "suit" as soon as                         protect the Covered Property, for consider-
            practicable.                                                     ation in the settlement of the claim. This will
    C. You and any other involved insured must:                              not increase the Limit of Insurance. However,
                                                                             we will not pay for any subsequent loss or
       (1) Immediately send us copies of any
                                                                             damage resulting from a cause of loss that is
            demands, notices, summonses or legal                             not a Covered Cause of Loss. Also, if feasible,
            papers received in connection with the                           set the damaged property aside and in the
            claim or "suit";                                                 best possible order for examination.
       (2) Authorize us to obtain records and other
                                                                          E. At our request, give us complete inventories of
            information;
                                                                             the damaged and undamaged property.
       (3) Cooperate with us in the investigation or                         Include quantities, costs, values and amount
            settlement of the claim or defense against                       of loss claimed.
            the "suit"; and

IMU 0071 03 20              Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 3 of 6
                                            Copyright 2020, OneBeacon Insurance Group LLC

                                                                                                                     ASIC 0044
   Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 45 of 49 Pageid#: 132


    F. As often as may be reasonably required,                              E. We may adjust losses with the owners of lost
       permit us to inspect the property proving the                           or damaged property if other than you. If we
       loss or damage and examine your books and                               pay the owners, such payments will satisfy
       records.                                                                your claims against us for the owners'
    G. Also permit us to take samples of damaged                               property. We will not pay the owners more
         and undamaged property for inspection,                                than their financial interest in the Covered
         testing and analysis, and permit us to make                           Property.
         copies from your books and records.                               F. We may elect to defend you against suits
    H. Send us a signed, sworn proof of loss                                    arising from claims of owners of property. We
         containing the information we request to                               will do this at our expense.
         investigate the claim. You must do this within                    G. We will pay for covered loss or damage within
         60 days after our request. We will supply you                          30 days after we receive the sworn proof of
         with the necessary forms.                                              loss, if you have complied with all of the terms
    I. Cooperate with us in the investigation or                                of this Coverage Part and:
         settlement of the claim.                                               (1) We have reached agreement with you on
10. Examination Under Oath                                                           the amount of loss; or
    We may examine any insured under oath, while                                (2) An appraisal award has been made.
    not in the presence of any other insured and at                    12. Subrogation
    such times as may be reasonably required, about                        In the event of any payment under this policy the
    any matter relating to this insurance or the claim,                    Company shall be subrogated to all the Insured's
    including any insured's books and records. In the                      rights of recovery thereof against any person or
    event of an examination, an insured's answers                          entity, and the Insured shall do whatever
    must be signed.                                                        necessary to secure such rights.
11. Loss Payment under Section III                                     13. Impairment of Recovery Rights
    A. In the event of loss or damage covered by                           If any act or agreement of the Insured, before or
         Section III of this Policy, at our option, we will                after a loss arises, impairs the Insured's right to
         either:                                                           recover from others, the Company will not cover
         (1) Pay the value of the lost or damaged                          the loss or damage; nor will the Company cover
              property;                                                    any loss or damage which the Insured settles or
         (2) Pay the cost of repairing or replacing the                    compromises without the written consent of the
              lost or damaged property, subject to b.                      Company.
              below;                                                   14. Cancellation
         (3) Take all or any part of the property at an                     Either the first named Insured in the Declarations
              agreed or appraised value; or                                 or the Company can cancel this policy or any
         (4) Repair, rebuild or replace the property                        individual Coverage Part at any time.
              with other property of like kind and quality,                 A. Cancellation By The Insured
              subject to b. below.                                              The Insured can cancel this policy or any
            We will determine the value of lost or                              individual Coverage Part by sending the
            damaged property, or the cost of its repair                         Company notice of the date the Insured wants
            or replacement, in accordance with the                              the coverage to end. The Company will then
            applicable terms of the Valuation                                   refund any unearned portion of the premium
            Condition in the Coverage Part or any                               you paid, on a short rate basis.
            applicable provision which amends or                            B. Cancellation by the Company
            supersedes the Valuation Condition.
                                                                                The Company can cancel the policy or any
    B. The cost to repair, rebuild or replace does not                          individual coverage section by sending to the
       include the increased cost attributable to                               Insured first named in the Declarations, at the
       enforcement of any ordinance or law                                      address shown on the Declarations, notice of
       regulating the construction, use or repair of                            the effective date of cancellation. The Com-
       any property.                                                            pany must do this at least thirty (30) days prior
    C. We will give notice of our intentions within 30                          to the cancellation date unless the Company is
       days after we receive the sworn proof of loss.                           canceling the insurance because the Insured
    D. We will not pay you more than your financial                             failed to pay premiums. In that case, the
       interest in the Covered Property.                                        Company is required to give the Insured only
                                                                                ten (10) days notice. If notice is mailed, proof
                                                                                of mailing will be sufficient proof of notice that

IMU 0071 03 20                Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 4 of 6
                                              Copyright 2020, OneBeacon Insurance Group LLC

                                                                                                                       ASIC 0045
   Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 46 of 49 Pageid#: 133


       the Insured was informed of the cancellation.                  19. Changes
       The Company will also notify any mortgagee                          This policy contains all the agreements between
       shown in the Declarations.                                          the Insured and the Company concerning the
    C. Additional premium may be due and owing to                          insurance afforded. The Insured first named in the
       this Company upon cancellation for those                            Declarations is authorized to make changes in the
       Coverage Parts underwritten on a reporting                          terms of this policy with the consent of the
       basis, since reports are to be rendered to the                      Company. This policy's terms can be amended or
       date of cancellation.                                               waived only by endorsement issued by the
15. Conformity to Statutes                                                 Company and made part of this insurance policy.
    Terms of this insurance which are in conflict with                20. Time for Suit
    the statutes of the State wherein this insurance is                   A. No action shall lie against the Company for the
    issued are hereby amended to conform to the                              recovery of any liability loss sustained by the
    minimum requirements of such statutes.                                   Insured unless such action be brought against
16. Transfer of Legal Rights                                                 the Company within one (1) year after the final
                                                                             judgment or decree is entered in the litigation
    The Insured may not agree to transfer any legal
                                                                             against the Insured, or in case the claim
    rights or interest the Insured has in this policy
                                                                             against the Company accrues without the
    without the prior written consent of the Company.
                                                                             entry of such final judgment or decree, unless
    However, if the Insured is an individual and the                         such action be brought within one (1) year
    Insured dies, the Company will provide the                               from the date of the payment of such action.
    following coverage:
                                                                          B. No action shall lie against the Company for the
    A. The insured's legal representative, but only                          recovery of any claim for loss or damage to the
         with respect to duties as such. That                                Insured's own property (or other property
         representative will have all your rights and                        insured on a first-party basis) unless
         duties under this policy.                                           commenced within one (1) year after the
    B. Any person who has proper temporary legal                             calendar date of the happening of the physical
         custody of the Insured's property, but only with                    loss or damage out of which the claim is said
         respect to liability arising out of the                             to have arisen.
         maintenance or use of that property and until a                  C. Provided however, that where the limitations
         qualified legal representative is appointed.                        of time provided for in 20.1 and 20.2 are
17. No Benefit to Bailee                                                     prohibited by the State wherein this insurance
    No person or organization, other than the Insured,                       is issued, then and in that event no action
    having custody of Covered Property, will benefit                         under this insurance shall be sustainable
    from this insurance.                                                     unless commenced within the shortest
                                                                             limitation permitted under the laws of such
18. Other Insurance (Applicable to all sections other
                                                                             State.
    than Section I Coverage Part I which has its own
    Other Insurance clause)                                           21. Mortgage Holders
    A. The Insured may have other insurance subject                       A. The term Mortgage Holder includes trustee.
         to the same or similar plan, terms, conditions                   B. We will pay for covered loss of or damage to
         and provisions as the insurance under any of                        buildings or structures to each mortgage
         the Coverage Sections of this Program. If so,                       holder shown in the Declarations in their order
         the Company will pay its share of the covered                       of precedence, as interest may appear.
         loss or damage. That share is the proportion                     C. The mortgage holder has the right to receive
         that the applicable Limit of Insurance under the                    loss payment even if the mortgage holder has
         pertinent Coverage Section bears to the Limits                      started foreclosure or similar action on the
         of Insurance of all insurance covering on the                       building or structure.
         same basis.
                                                                          D. If we deny your claim because of your acts or
    B. If there is other insurance covering the same
                                                                             because you have failed to comply with the
         loss or damage, other than that described in
                                                                             terms of this Coverage Part, the mortgage
         18.1 above, the Company will pay only for the
                                                                             holder will still have the right to receive loss
         amount of covered loss or damage in excess
                                                                             payment if the mortgage holder:
         of the amount due from that other insurance,
         whether the Insured can collect on it or not. But                   (1) Pays any premium due under this
         the Company will not pay more than the                                   Coverage Part at our request if you have
         applicable Limit of Insurance.                                           failed to do so;



IMU 0071 03 20               Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 5 of 6
                                             Copyright 2020, OneBeacon Insurance Group LLC

                                                                                                                      ASIC 0046
   Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 47 of 49 Pageid#: 134


        (2) Submits a signed, sworn proof of loss                     23. In Rem
             within 60 days after receiving notice from                    It is understood and agreed that a claim otherwise
             us of your failure to do so; and                              covered by the terms and conditions of this
        (3) Has notified us of any change in
             ownership, occupancy or substantial                           as a claim against the Named Insured, provided
             change in risk known to the mortgage                          however, nothing in this clause shall be construed
             holder.                                                       as affording coverage to any interest other than
        All of the terms of this Coverage part will then                   the Named Insured.
        apply directly to the mortgage holder.                        24. Reporting and Adjustment
    E. If we pay the mortgage holder for any loss or                      If the premium for Coverage Section I, II and/or III
        damage and deny payment to you because of                         is shown in the Declarations as a Deposit, then
        your acts or because you have failed to                           portions of Section I, II and/or III are subject to
        comply with the terms of this Coverage Part:                      annual adjustment in accordance with our rules
        (1) The mortgage holder's right under the                         and rates.
             mortgage will be transferred to us to the                    At the close of each policy period, the Insured shall
             extent of the amount we pay; and                             report to the Company within 30 days of the end of
        (2) The mortgage holder's right to recover the                    the policy period the rating basis information
             full amount of the mortgage holder's claim                   specified in the declarations and / or reporting
             will not be impaired.                                        provisions upon which the adjustment shall be
                                                                          based. The total Receipts are defined as gross
        At our option we may pay to the mortgage
                                                                          income received from the covered operations.
        holder the whole principal on the mortgage
        plus any accrued interest. In this event, your                    Total Payroll is defined as the total compensation
        mortgage and note will be transferred to us                       to all persons employed in the covered operations,
        and you will pay your remaining mortgage                          including bonus and commissions.
        debt to us.                                                       The earned premiums shall be calculated
    F. If we cancel this policy, we will give written                     separately for each Coverage Part by applying the
        notice to the mortgage holder at least:                           figures reported above to the rates indicated in the
                                                                          Declarations.
        (1) 10 days before the effective date of
             cancellation if we cancel for your                           (1) If the earned premium is less than the deposit
             nonpayment of premium; or                                         premium for the auditable portions, and the
                                                                               Coverage Part is not subject to a minimum
        (2) 30 days before the effective date of
                                                                               premium, the difference shall be refunded to
             cancellation if we cancel for any other
                                                                               the First Named Insured.
             reason.
                                                                          (2) If the earned premium exceeds the deposit
    G. If we elect not to renew this policy, we will give
                                                                               premium for the auditable portions, the
        written notice to the mortgage holder at least
                                                                               amount of such excess shall be paid by the
        10 days before the expiration date of this
                                                                               Insured to the Company as an additional
        policy.
                                                                               premium.
22. Captions, Titles Clause
    Captions, titles and indexes used in this insurance
    Program are used for ease of reference only, and
    are not to be used to interpret the terms,
    conditions, exclusions or limitations of the
    insurance provided under the program.




IMU 0071 03 20               Includes copyrighted material of Insurance Services Office, Inc., with its permission.      Page 6 of 6
                                             Copyright 2020, OneBeacon Insurance Group LLC

                                                                                                                      ASIC 0047
  Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 48 of 49 Pageid#: 135

American Institute
CYBER EXCLUSION CLAUSE
         (11/06/2015)

This clause shall be paramount and shall override anything contained in this insurance (including any
endorsement(s)) inconsistent therewith.

In no case shall this insurance cover loss, damage, liability, or expense directly or indirectly caused by or
contributed to or arising from

    1.                                                                          "electronic data communications
         system",                    or process or any other electronic system; and/or
    2.
         confidential information, including, but not limited to, patents, trade secrets, processing methods,
         customer lists, financial information, credit card information, or any other type of nonpublic information;
         and/or
    3.   any action or omission that violates or is alleged to violate any federal, state or local statute that
         addresses, prohibits, or limits the printing, dissemination, disposal, collecting, recording, sending,
         transmitting, communicating, or distribution of any written or electronic material or information.
Where this policy provides coverage for War Risks, section 1 above shall not operate to exclude losses which
would otherwise be covered by such War Risks coverage.

Definitions

"Computer system" means computer hardware of any kind; "electronic computer program"; "electronic data
processing media"; operating system; media microchip; microprocessor (computer chip); integrated circuit or
similar device; computer network and networking equipment; firmware; server; website; extranet; and all input,
output, processing, storage, and off-line media libraries.
"Computer virus" means any corrupting, harmful or otherwise unauthorized instructions or code including, but
not limited to, any maliciously introduced unauthorized instructions or code, programmatic or otherwise, that
propaga
"Electronic computer program" means computer software, application software, and other recorded instructions for
the processing, sequencing, collecting, transmitting, recording, retrieval, or storage of "electronic data".
"Electronic data" means information or knowledge recorded or transmitted in a form usable in a "computer
system", microchip, integrated circuit or similar device in non-computer equipment, and which can be stored on
"electronic data processing media" for use by an "electronic computer program".
"Electronic data communications system" means any communication system, including a "computer system" and
the internet, which provides the Assured with access to another "computer system", microchip, integrated circuit
or similar device in non-
system", microchips, integrated circuits or similar devices in non-computer equipment.
"Electronic data processing media" means punch cards, paper tapes, floppy disks, CD-ROM, hard drives,
magnetic tapes, magnetic discs or any other tangible personal property on which "Electronic data" or
"electronic computer programs" are recorded or transmitted, but not the "electronic data" or "electronic computer
programs" themselves. Money or securities are not "electronic data processing media".
                                intentional and wrongful action or actions of one or more persons, whether or not
agents of a sovereign power.

unencrypted, in the care custody or control of any Assured which alone or in conjunction with other information

information which is lawfully available to the general public.




IMU 0249 08 16                                                                                         Page 1 of 1
                                                          E-INSURED
                                                                                                       ASIC 0048
   Case 3:21-cv-00002-NKM Document 1-7 Filed 01/13/21 Page 49 of 49 Pageid#: 136




           Distribution Of Material In Violation Of Statutes

    It is hereby understood and agreed that this insurance does not apply to any distribution of material in
    violation of statutes for                                                                      arising
    directly or indirectly out of any action or omission that violates or is alleged to violate:

        (1) The Telephone Consumer Protection Act (TCPA), including any amendment of or addition to
            such law; or

        (2) The CAN-SPAM Act of 2003, including any amendment of or addition to such law; or

        (3) Any statute, ordinance or regulation, other than the TCPA or CAN-SPAM Act of 2003, that
            prohibits or limits the sending, transmitting, communicating or distribution of material or
            information.



    All other terms and conditions remain unchanged.




IMU 0250 08 16                         A Member of the OneBeacon Insurance Group                      Page 1 of 1
                                                          E-INSURED
                                                                                                       ASIC 0049
